Exhibit 10.55

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24B-2 of the Securities Exchange Act of 1934, as
amended.

FACILITY AGREEMENT

FACILITY AGREEMENT (this “Agreement”), dated as of June 4, 2008, between
Exelixis, Inc., a Delaware corporation (the “Borrower”), Deerfield Private
Design Fund, L.P., a Delaware limited partnership, Deerfield Private Design
International, L.P., a limited partnership organized under the laws of the
British Virgin Islands, Deerfield Partners, L.P., Delaware limited Partnership,
and Deerfield International Limited, a corporation organized under the laws of
the British Virgin Islands (individually, a “Lender” and together, the “Lenders”
and, together with the Borrower, the “Parties”).

WITNESSETH

WHEREAS, the Borrower wishes to borrow from the Lenders up to one hundred fifty
million Dollars ($150,000,000) for the purpose described in Section 2.1; and

WHEREAS, the Lenders desire to make loans to the Borrower from time to time for
such purpose;

NOW, THEREFORE, in consideration of the mutual agreements set forth herein, the
Lenders and the Borrower agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1 General Definitions. Wherever used in this Agreement, the Exhibits
or the Schedules attached hereto, unless the context otherwise requires, the
following terms have the following meanings:

“Additional Amounts” has the meaning given to it in Section 2.6(b).

“Business Day” means a day on which banks are open for business in The City of
New York and San Francisco.

“Cash and Cash Equivalents” means, with respect to any date of determination
cash and cash equivalents and marketable securities as set forth on the
Borrower’s consolidated balance sheet as of such date.

“Code” means the Internal Revenue Code of 1986, as amended, and any Treasury
Regulations promulgated thereunder.

“Commitment Fee” has the meaning given to it in Section 2.10.



--------------------------------------------------------------------------------

“Commitment Termination Event” means (a) any Event of Default under
Section 5.5(d), and (b) the receipt by Borrower of an Acceleration Notice
pursuant to Section 5.5.

“Common Stock” means the common stock, par value $0.001 per share, of the
Borrower.

“Customary Subordination Terms” means that no payment in respect of the notes
described in clause (f) of the definition of Permitted Indebtedness may be made
if (a) an Event of Default pursuant to Section 5.5(a) shall have occurred and is
continuing, including as a result of the delivery of an Acceleration Notice (as
defined in Section 5.5), until such Acceleration Notice is rescinded or the Loan
has been paid in full or (b) any other Event of Default shall have occurred and
be continuing and the Lenders shall have sent to the Borrower a notice of
default (a “Payment Blockage Notice”); provided that no more than one Payment
Blockage Notice may be sent during any 365 day period and payments in respect of
such notes may resume upon the earliest to occur of (i) the date on which such
default is cured or waived, (ii) 91 days after the date the Loan is paid in
full, (iii) the date 179 days after the date on which the Payment Blockage
Notice is received, and (iv) the date the Payment Blockage Notice is rescinded.

“Default” means any event which, at the giving of notice, lapse of time or
fulfillment of any other applicable condition (or any combination of the
foregoing), would constitute an Event of Default.

“Disbursement” has the meaning given to it in Section 2.2.

“Disbursement Date” means the date on which a Disbursement occurs.

“Disbursement Request” has the meaning given to it in Section 2.2.

“Dollars” and the “$” sign mean the lawful currency of the United States of
America.

“Event of Default” has the meaning given to it in Section 5.5.

“Evidence of Disbursement” has the meaning given to it in Section 2.2.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, including
the rules and regulations promulgated thereunder.

“Excluded Taxes” means all income taxes, minimum or alternative minimum income
taxes, withholding taxes imposed on gross amounts, any tax determined based upon
income, capital gains, gross income, sales, net profits, windfall profits or
similar items, franchise taxes (or any other tax measured by capital, capital
stock or net worth), gross receipts taxes, branch profits taxes, margin taxes
(or any other taxes imposed on or measured by net income, or imposed in lieu of
net income) payable by the Lenders in any jurisdiction to any Government
Authority (or political subdivision or taxing authority thereof) in connection
with any payments received under this Agreement by the Lenders, or any such tax
imposed in connection with the execution and delivery of, and the performance of
its obligations under, this Agreement.

 

2

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24B-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

“Final Payment” means such amount as may be necessary to repay the Loan in full
any other amounts owing by the Borrower to the Lenders pursuant to this
Agreement and any amounts due and payable by the Borrower pursuant to any
Warrant to the extent such Warrant is still held by a Lender.

“Final Payment Date” means the earlier of (i) the date on which the Borrower
repays the outstanding principal of the Loan (together with any other amounts
accrued and unpaid under this Agreement) to the Lenders pursuant to this
Agreement and (ii) the fifth anniversary of the date of this Agreement.

“Financing Documents” means this Agreement, the Notes, the Registration Rights
Agreement, the Warrants and any other document or instrument delivered in
connection with any of the foregoing whether or not specifically mentioned
herein or therein.

“Government Authority” means any government, governmental department, ministry,
cabinet, commission, board, bureau, agency, tribunal, regulatory authority,
instrumentality, judicial, legislative, fiscal, or administrative body or
entity, domestic or foreign, federal, state or local having jurisdiction over
the matter or matters and Person or Persons in question, including, with
limitation, the SEC.

“Indemnified Person” has the meaning given to it in Section 6.11.

“Indemnity” has the meaning given to it in Section 6.11.

“Interest Rate” means 6.75% per annum compounded annually, payable on the
principal amount of the Loan outstanding and added to the aggregate principal
amount of the Loan.

“Lien” means any lien, pledge, preferential arrangement, mortgage, security
interest, deed of trust, charge, assignment, hypothecation, title retention,
privilege or other encumbrance on or with respect to property or interest in
property having the practical effect of constituting a security interest, in
each case with respect to the payment of any obligation with, or from the
proceeds of, any asset or revenue of any kind.

“Loan” means the loan to be made available by the Lenders to the Borrower
pursuant to Section 2.2 in the maximum aggregate amount of one hundred fifty
million Dollars ($150,000,000) (excluding any accrued interest added to the
principal amount.

“Loss” has the meaning given to it in Section 6.11.

“Major Transaction” has the meaning set forth in the Warrants.

“Major Transaction Put Date” means the date specified for payment in the Put
Notice, which date shall not be less than five (5) Business Days after the date
that the Put Notice is given.

 

3

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24B-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, prospects, condition (financial or otherwise) or property of the
Borrower, (b) the validity or enforceability of any provision of any Financing
Document, (c) the ability of the Borrower to timely perform the Obligations or
(d) the rights and remedies of the Lenders under any Financing Document
provided, however, that none of the following shall be deemed either alone or in
combination to constitute, and none of the following shall be taken into account
in determining whether there has been or would be, a Material Adverse Effect:
(A) any adverse effect that results directly or indirectly from general
economic, business, financial or market conditions; and (B) any adverse effect
arising directly or indirectly from or otherwise relating to any of the
industries or industry sectors in which the Borrower operates.

“Notes” means the notes issued to the Lenders evidencing the Loan in the forms
attached hereto as Exhibit A-1, Exhibit A-2, Exhibit A-3 and Exhibit A-4.

“Obligations” means all obligations (monetary or otherwise) of the Borrower
arising under or in connection with the Financing Documents.

“Organizational Documents” means the Amended and Restated Certificate of
Incorporation, and the certificate of amendment thereto, and the Amended and
Restated By-laws of the Borrower.

“Permitted Indebtedness” means: (a) indebtedness of Borrower in favor of the
Lenders arising under this Agreement, (b) indebtedness existing as of the date
hereof, (c) indebtedness to trade creditors incurred in the ordinary course of
business, (d) indebtedness pursuant to that certain Loan and Security Agreement,
dated as of October 28, 2002, as amended, supplemented or otherwise modified
from time to time, between the Borrower and Smith Kline Beecham Corporation,
(e) indebtedness in respect of purchase money financing, capital lease
obligations and equipment financing facilities, including without limitation,
indebtedness pursuant to that certain Loan and Security Agreement, dated as of
May 22, 2002, as amended, supplemented or otherwise modified from time to time,
between the Borrower and Silicon Valley Bank (and any borrowings thereunder
converted into term loans), (f) unsecured indebtedness consisting of
subordinated convertible notes so long as such notes are subject to the
Customary Subordination Terms, (g) indebtedness incurred to finance the purchase
of all or a portion of the equity of Symphony Evolution, Inc.; provided that no
more than $[ * ] principal amount of such indebtedness shall rank senior in
right of payment to the Loans, (h) indebtedness incurred in connection with
collaboration, licensing, joint venture or partnership arrangements,
(i) indebtedness incurred to finance insurance premiums or time-based license
royalties or payments in the ordinary course of business, (j) indebtedness in
respect of netting services, overdraft protections and other similar and
customary services in connection with deposit accounts, (k) guaranties in the
ordinary course of business of the obligations of suppliers, customers and
licensees of the Borrower, (l) indebtedness owed to any Subsidiary of the
Borrower, and (m) extensions, refinancings and renewals of any items of
Permitted Indebtedness, provided that the principal amounts and premiums, if
any, are not increased (plus the amount of any customary penalties).

 

4

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24B-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

“Permitted Liens” means: (a) Liens existing on the date hereof and disclosed on
Exhibit B hereof; (b) Liens in favor of the Lenders; (c) statutory Liens created
by operation of applicable law; (d) Liens arising in the ordinary course of
business and securing obligations that are not overdue or are being contested in
good faith by appropriate proceedings; (e) Liens securing purchase money or
capitalized lease equipment financing; (f) Liens for Taxes not yet due and
payable or that are being contested in good faith by appropriate proceedings;
(g) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation; (h) deposits to secure the performance of bids, trade contracts and
leases (other than Indebtedness), regulatory or statutory obligations, surety
and appeal bonds, performance bonds and other obligations of a like nature
incurred in the ordinary course of business; (i) easements, rights-of-way,
municipal and zoning and building ordinances, title defects or other
irregularities, restrictions and other similar encumbrances affecting real
property which do not in any case materially detract from the value of the
property subject thereto or materially interfere with the ordinary conduct of
the business of the applicable Person; (j) Liens securing judgments for the
payment of money not constituting an Event of Default; (k) Liens securing
Permitted Indebtedness; (l) Liens on a property of, or on shares of stock of, a
Person existing at the time such Person is merged into or consolidated with the
Borrower or a Subsidiary and Liens on property existing at the time of
acquisition thereof by the Borrower or any Subsidiary; provided that such Liens
were not placed on such property in contemplation of the consummation of such
merger, consolidation or acquisition and do not extend to any assets other than
those of the Person merged into or consolidated with the Borrower or any such
Subsidiary, or the property so acquired, and proceeds and products of any of the
foregoing; (m) Liens arising from filing Uniform Commercial Code (or
substantially equivalent filings outside the United States) regarding leases
(other than Indebtedness); (n) leases, licenses, subleases or sublicenses
granted to others that do not materially interfere with the business of the
Borrower and the Subsidiaries, taken as a whole; (o) any option or other
agreement to purchase any asset of the Borrower or any Subsidiary the
disposition of which is not otherwise prohibited hereby; and (p) the disposition
of accounts receivables in connection with collection in the ordinary course of
business.

“Person” means and includes any natural person, individual, partnership, joint
venture, corporation, trust, limited liability company, limited company, joint
stock company, unincorporated organization, government entity or any political
subdivision or agency thereof, or any other entity.

“Registration Rights Agreement” means the Registration Rights Agreement, dated
as of the date hereof, between the Borrower and the Lenders.

“SEC” means the United States Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, as amended, including the
rules and regulations promulgated thereunder.

 

5

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24B-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

“Subsidiary or Subsidiaries: means, as to the Borrower, any entity of which
securities or other ownership interests having ordinary voting power to elect a
majority of the board of directors or other persons performing similar functions
are at the time directly or indirectly owned by the Borrower.

“Successor Entity” has the meaning set forth in the Warrants.

“Taxes” means all deductions or withholdings for any and all present and future
taxes, levies, imposts, stamp or other duties, fees, assessments, deductions,
withholdings, all other governmental charges, and all liabilities with respect
thereto.

“Warrants” means the warrants attached hereto as part of Exhibit C issued
pursuant to Section 2.11.

Section 1.2 Interpretation. In this Agreement, unless the context otherwise
requires, all words and personal pronouns relating thereto shall be read and
construed as the number and gender of the party or parties requires and the verb
shall be read and construed as agreeing with the required word and pronoun; the
division of this Agreement into Articles and Sections and the use of headings
and captions is for convenience of reference only and shall not modify or affect
the interpretation or construction of this Agreement or any of its provisions;
the words “herein,” “hereof,” “hereunder,” “hereinafter” and “hereto” and words
of similar import refer to this Agreement as a whole and not to any particular
Article or Section hereof; the words “include,” “including,” and derivations
thereof shall be deemed to have the phrase “without limitation” attached thereto
unless otherwise expressly stated; references to a specified Article, Exhibit,
Section or Schedule shall be construed as a reference to that specified Article,
Exhibit, Section or Schedule of this Agreement; and any reference to any of the
Financing Documents means such agreement or document as the same shall be
amended, supplemented or modified and from time to time in effect.

Section 1.3 Business Day Adjustment. If the day by which a payment is due to be
made is not a Business Day, that payment shall be made by the next succeeding
Business Day unless that next succeeding Business Day falls in a different
calendar month, in which case that payment shall be made by the Business Day
immediately preceding the day by which such payment is due to be made.

ARTICLE II

AGREEMENT FOR THE LOAN

Section 2.1 Use of Proceeds. The Borrower shall use the Loan for general
corporate purposes.

 

6

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24B-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

Section 2.2 Disbursements. Subject to satisfaction of the conditions contained
in Article IV, the Lenders jointly and severally agree to disburse portions of
the Loan (each a “Disbursement”) to the Borrower in increments of fifteen
million Dollars ($15,000,000) on such dates prior to December 4, 2009 as
specified by the Borrower from time to time upon delivery of a disbursement
request (a “Disbursement Request”) in the form of Schedule 1, which shall be
delivered not less than fifteen (15) Trading Days prior to the requested
Disbursement Date. Against such Disbursement, the Borrower shall deliver to the
Lenders a completed receipt (the “Evidence of Disbursement”) in the form of
Schedule 2, which receipt shall not be effective until the Disbursement is
actually advanced to the Borrower. The Loan and the disbursements made hereunder
shall be evidenced by the Evidence of Disbursements and one or more accounts or
records maintained by the Lenders in the ordinary course of business. At the
request of a Lender, the Borrower shall execute and deliver to such Lender a
Note, which shall evidence such Lender’s disbursements and the portions of the
Loan made by such Lender. Each Disbursement shall be allocated 30.67% to
Deerfield Private Design Fund, L.P., 49.33% to Deerfield Private Design
International, L.P., 7.27% to Deerfield Partners, L.P., and 12.73% to Deerfield
International Limited.

Section 2.3 Repayment. The Borrower shall remit the Final Payment to the Lenders
on the earlier to occur of (a) the Final Payment Date, (b) the Major Transaction
Put Date, and (c) within three (3) Business Days after a Commitment Termination
Event. Notwithstanding anything to the contrary herein, the Borrower may prepay
all or any portion of the Loan, including any accrued and unpaid Interest, at
any time and from time to time on or prior to the Final Payment Date.

Section 2.4 Closing Fee. On the date hereof, the Borrower has paid to Deerfield
Management Company, L.P. a closing fee of $3,750,000.

Section 2.5 Payments. Payments of any amounts due to the Lenders under this
Agreement shall be made in Dollars in immediately available funds prior to 11:00
a.m New York City time on such date that any such payment is due, at such bank
or places, as the Lenders shall from time to time designate in writing. The
Borrower shall pay all and any costs (administrative or otherwise) imposed by
banks, clearing houses, or any other financial institution, in connection with
making any payments under any of the Financing Documents, except for any costs
imposed by the Lenders’ banking institutions.

Section 2.6 Taxes, Duties and Fees.

(a) The Borrower shall pay or cause to be paid all present and future Taxes
(other than Excluded Taxes, if any), duties, fees and other charges of
whatsoever nature, if any, now or at any time hereafter levied or /imposed by
any Government Authority by any department, agency, political subdivision or
taxing or other authority thereof or therein, by any organization of which the
applicable Government Authority is a member, or by any jurisdiction through
which the Borrower makes payments hereunder, on or in connection with the
payment of any and all amounts due under this Agreement, and all payments of
principal and other amounts due under this Agreement shall be made without
deduction for or on account of any such Taxes, duties, fees and other charges,
except for Excluded Taxes, which may be deducted or withheld from payments made
by the Borrower only if such deduction or withholding is required by applicable
law.

 

7

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24B-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

(b) If the Borrower is required to withhold any such amount or is prevented by
operation of law or otherwise from paying or causing to be paid such Taxes,
duties, fees or other charges as aforesaid except for Excluded Taxes, the
principal or other amounts due under this Agreement (as applicable) shall be
increased to such amount as shall be necessary to yield and remit to the Lenders
the full amount it would have received taking into account any such Taxes
(except for Excluded Taxes), duties, fees or other charges payable on amounts
payable by the Borrower under this Section 2.6(b) had such payment been made
without deduction of such Taxes, duties, fees or other charges (all and any of
such additional amounts, herein referred to as the “Additional Amounts”).

(c) If Section 2.6(b) above applies and the Lenders so require, the Borrower
shall deliver to the Lenders official tax receipts evidencing payment or a copy
of the filed Tax return reporting such payment (or certified copies thereof) of
the Additional Amounts within thirty (30) days of the date of payment.

(d) If the Lenders receive a refund from a Government Authority to which the
Borrower has paid withholding Taxes pursuant to this Section 2.6, or relating to
Taxes in respect of which the Borrower paid Additional Amounts, the Lenders
shall promptly pay such refund to the Borrower.

Section 2.7 Costs, Expenses and Losses. If, as a result of any failure by the
Borrower to pay any sums due under this Agreement on the due date therefor, or
to borrow in accordance with a Disbursement Request made pursuant to
Section 2.2, the Lenders shall incur costs, expenses and/or losses, by reason of
the liquidation or redeployment of deposits from third parties or in connection
with obtaining funds to make or maintain any Disbursement, the Borrower shall
pay to the Lenders upon request by the Lenders, the amount of such costs,
expenses and/or losses within fifteen (15) days after receipt by it of a
certificate from the Lenders setting forth in reasonable detail such costs,
expenses and/or losses. For the purposes of the preceding sentence, “costs,
expenses and/or losses” shall include, without limitation, any interest paid or
payable to carry any unpaid amount and any loss, premium, penalty or expense
which may be incurred in obtaining, liquidating or employing deposits of or
borrowings from third parties in order to make, maintain or fund the Loan or any
portion thereof.

Section 2.8 Interest Rate. The outstanding principal amount of the Loan shall
bear interest at the Interest Rate (calculated on the basis of the actual number
of days elapsed).

Section 2.9 Interest on Late Payments. Without limiting the remedies available
to the Lenders under the Financing Documents or otherwise, to the maximum extent
permitted by applicable law, if the Borrower fails to make any payment of
principal with respect to the Loan when due, the Borrower shall pay, in respect
of the outstanding principal amount and interest of the Loan, interest at the
rate per annum equal to the Interest Rate plus two hundred (200) basis points
for so long as such payment remains outstanding. Such interest shall be payable
on demand.

 

8

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24B-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

Section 2.10 Commitment Fee. Until the termination of this Agreement, the
Borrower shall pay to the Lenders by wire transfer a fee (the “Commitment Fee”)
in the amount of $843,750 on the first Business Day of July, October, January
and April of each year, with respect to the prior quarter, commencing on July 1,
2008 to such account or accounts specified by the Lenders in writing; provided,
however, that during the quarter in which this Agreement is executed and if this
Agreement is terminated on a day other than the last day of a quarter, the
Commitment Fee shall be pro-rated for the period of such quarter that this
Agreement was in effect.

Section 2.11 Delivery of Warrants. (a) On the date hereof, the Borrower shall
issue to the Lenders Warrants to purchase one million (1,000,000) shares of
Common Stock (the “Initial Warrants”) in the form annexed hereto as Exhibit D
containing an initial Exercise Price (as defined in the Warrants) equal to
$7.40.

(b) Concurrently with each of the first five Disbursements, the Borrower shall
issue to Lenders Warrants to purchase four hundred thousand (400,000) shares of
Common Stock in the form annexed hereto as Exhibit D (except that such Warrants
shall not contain Section 8(d) of the Initial Warrants), containing an initial
Exercise Price equal to the then prevailing Exercise Price under the Initial
Warrant (or if such Warrants are no longer outstanding, such amount as would
have constituted the Exercise Price under the Initial Warrants had such Warrants
still been outstanding).

(c) Concurrently with each of the Disbursements, the Borrower shall issue to the
lenders Warrants to purchase eight hundred thousand (800,000) shares of Common
Stock in the form annexed hereto as Exhibit D (except that such Warrants shall
not contain Section 8(d) of the Initial Warrants) at an initial Exercise Price
equal to 120% of the average of the Volume Weighted Average Price (as defined in
subsection (d) below) of the Common Stock for each of the fifteen (15) Trading
Days beginning with the Trading Day following receipt by the Lenders of a
Disbursement Request.

(d) As used herein, the “Volume Weighted Average Price” for the Common Stock as
of any date means the daily volume weighted average price (based on a Trading
Day from 9:30 a.m. to 4:00 p.m. (New York time)) of the Common Stock on the
NASDAQ Global Select Market (“NASDAQ”) as reported by Bloomberg Financial L.P.
using the AQR function or an equivalent, reliable reporting service mutually
acceptable to and hereafter designed by Deerfield Private Design and the
Borrower (“Bloomberg”) or, if NASDAQ is not the principal trading market for the
Common Stock, the volume weighted average sale price of the Common Stock on the
principal trading market for the Common Stock on the principal securities
exchange or trading market where the Common Stock is listed or traded as
reported by Bloomberg, or, if no volume weighted average sale price is reported
for the Common Stock, then the last closing trade

 

9

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24B-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

price of the Common Stock as reported by Bloomberg, or, if no last closing
trading price is reported for the Common Stock by Bloomberg, the average of the
bid prices of any market makers for the Common Stock in the over the counter
market maintained by the National Association of Securities Dealers or in the
“pink sheets” maintained by the National Quotation Bureau, Inc. If the Volume
Weighted Average Price cannot be calculated for the Common Stock on such date in
the manner provided above, the Volume Weighted Average Price shall be the fair
market value as mutually determined by the Borrower.

(e) All Warrants that are issued pursuant to this Section 2.11 shall be
allocated to Deerfield Private Design, L.P., Deerfield Private Design
International, L.P., Deerfield Partners, L.P. and Deerfield International
Limited in such ratio as the Lenders shall provide the Borrower at any time and
from time to time.

(f) Notwithstanding anything herein to the contrary, number of Warrants issuable
on any relevant issue date pursuant to subsections (b) and (c) above shall be
adjusted to reflect any adjustments in the number of shares underlying such
Warrants that would have taken effect pursuant to the terms of the Warrants had
such Warrants been issued on the date hereof and remained outstanding through
the date of such issuance.

Section 2.12 Payment in Common Stock.

(a) In lieu of making any payment of principal or accrued and unpaid interest in
respect of the Loan in cash (other than as a result of acceleration pursuant to
Sections 5.5 and 5.6), the Borrower may elect to satisfy any such payment by the
issuance to the Lenders of shares of Common Stock registered for issuance or
resale under the Securities Act of 1933 (a “Share Issuance”) in accordance with
the provisions of this Section 2.12.

(b) Exercise of Right to Make Share Issuance. Subject to the provisions of this
Section 2.12, at any time between the close of regular hours of trading on any
Trading Day and two hours prior to the opening of regular trading hours for
shares of Common Stock on the Principal Market (as defined below) on the
immediately following Trading Day, the Borrower may deliver to the Lenders
notice by phone, electronic mail and facsimile (the “Share Payment Notice”) of
its intention to issue shares of Common Stock pursuant to the provisions of this
Section 2.12 in payment of principal and interest under the Loan. Subject to
such provisions, the Share Payment Notice shall be irrevocable and shall specify
the aggregate amount of principal and interest under the Loan that the Borrower
intends to satisfy by issuing shares of Common Stock to the Lenders during the
applicable Issuance Period (as defined in subsection (i) below) (such amount a
“Share Issuance Amount”) and the [ * ] for such Share Issuance.

(c) Share Issuance Closing. [ * ]

(d) Restrictions on Trading. [ * ]

 

10

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24B-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

(e) Borrower Reporting. The Borrower shall file with the SEC a Current Report on
Form 8-K disclosing its delivery of a Share Payment Notice no later than 8:35
a.m., New York City time, [ * ].

(f) Subsequent Share Payments. Following any Share Payment Notice, the Borrower
may not deliver a subsequent Share Payment Notice until the date following the
earlier of (i) the Share Payment Closing Date following which the Share Issuance
Amount specified in such immediately prior Share Payment Notice has been fully
satisfied and (ii) the expiration of the applicable Issuance Period related to
such prior Share Payment Notice.

(g) Lender Covenant. Subject to compliance with the other provisions contained
herein, the Lenders agree, [ * ].

(h) Limitations on Share Issuances. Notwithstanding anything herein to the
contrary:

(i) no payments of principal or interest on the Loan may be made in shares of
Common Stock to the extent that the number of shares so issued, together with
the number of other shares of Common Stock beneficially owned by the Lenders and
their affiliates and any other persons or entities whose beneficial ownership of
Common Stock would be aggregated with the Lenders for purposes of Section 13(d)
of the Exchange Act, including any shares held by any “group” of which the
Lenders are members, but exclusive of shares issuable at such time upon exercise
or conversion of securities or rights to acquire securities that have
limitations on the right to convert, exercise or purchase similar to the
limitations set forth in this Section 2.12(h)(i), would exceed 9.98% of the
total number of shares of Common Stock of the Borrower then issued and
outstanding; and

(ii) the maximum number of shares of Common Stock (i) issued or issuable
pursuant to the Warrants issued pursuant to the provisions of Section 2.11 may
not exceed 12,100,000 shares of Common Stock (the “Maximum Warrant Shares”) and
(ii) the maximum number of shares of Common Stock issued pursuant to the
provisions of this Section 2.12 (“Maximum Facility Shares”) may not exceed
8,891,776 shares of Common Stock; provided, however, following December 4, 2009,
to the extent that Warrants to purchase less than 11,000,000 shares of Common
Stock have been issued pursuant to the provisions of Section 2.11 hereof, the
Maximum Facility Shares shall be increased and the Maximum Warrant Shares shall
be decreased to the extent of 110% of that deficiency.

For purposes hereof, “group” has the meaning set forth in Section 13(d) of the
Exchange Act and applicable regulations of the SEC, and the percentage held by
the Holder shall be determined in a manner consistent with the provisions of
Section 13(d) of the Exchange Act.

 

11

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24B-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

(i) Issuance Period Defined. The “Issuance Period” shall commence on the later
of (1) the next full Trading Day following delivery of the Share Payment Notice
(it being understood that if a Share Payment Notice is delivered prior to
regular hours trading on a Trading Day, the Issuance Period shall commence on
such Trading Day) and (2) the next Trading Day following the filing of the Form
8-K required to be filed under Section 2.12(e) above (it being understood that
if the Form 8-K is filed by 8:35 a.m., New York City time, on a Trading Day, the
Issuance Period shall commence on such Trading Day), and end at the completion
of ten Trading Day (including such initial Trading Day).

(j) Allocation of Share Issuance Shares. All shares of Common Stock issuable to
the Lenders pursuant to this Section 2.12, all Credit Amounts and all Make Whole
Amounts shall be allocated among the Lenders or the Notes, as the case may be,
in the same manner as each Disbursement pursuant to Section 2.2 hereof, unless
the Lenders notify the Borrower in writing of any different allocation ratio.

(k) Issuance of Shares. It shall be a condition precedent to any Share Issuance
on any Share Payment Closing Date that the shares of Common Stock to be issued
have been duly authorized by all necessary corporate action, when issued in
accordance with the terms hereof shall be listed for trading on the Principal
Market, validly issued and outstanding and fully paid and nonassessable, and,
when the shares of Common Stock have been issued to the Lenders, the Lenders
shall be entitled to all rights accorded to a holder and beneficial owner of
Common Stock.

(l) Registration and Listing. The Borrower shall use commercially reasonable
efforts to ensure the continued listing of its Common Stock and the listing of
the shares of Common Stock issued to the Lenders under this Section 2.12 on the
Principal Market.

(m) Failure to Deliver Share Issuance Shares. If the Borrower fails on any Share
Payment Closing Date to take all actions within its reasonable control to cause
the delivery of the Daily Share Issuance Shares required to be delivered on that
date, and such failure is not cured within one (1) Trading Day following such
Share Payment Closing Date, no principal amount or interest due under the Loan
shall be reduced in respect of such Daily Shares Issuance Shares and the
principal amount of the Loan shall be increased by the “Make Whole Amount.” As
used herein, the Make Whole Amount shall be an amount equal to the loss suffered
by the Lenders in respect of sales to purchasers, pursuant to transactions
entered into before the Share Payment Closing Date, of shares that were sold by
the Lenders in anticipation of receiving such Daily Share Issuance Shares, which
shall be based upon documentation reasonably satisfactory to the Borrower
demonstrating the difference (if greater than zero) between (A) the price per
share paid by the Lenders to purchase such number of shares of Common Stock
necessary for the Lenders to meet its share delivery obligations to such
purchasers minus (B) the Credit Amount.

 

12

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24B-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

ARTICLE III

REPRESENTATIONS AND WARRANTIES

Section 3.1 Representations and Warranties of the Borrower. The Borrower
represents and warrants as of the date hereof and as of each Disbursement Date
as follows:

(a) The Borrower is a corporation duly organized and validly existing under the
laws of the State of Delaware.

(b) The Borrower is conducting its business in compliance with its
Organizational Documents. The Organizational Documents of the Borrower
(including all amendments thereto) as currently in effect have been made
available to the Lenders and remain in full force and effect with no defaults
outstanding thereunder.

(c) The Borrower has full power and authority to enter into each of the
Financing Documents and to make the borrowings and the other transactions
contemplated thereby.

(d) All authorizations, consents, approvals, registrations, exemptions and
licenses that are necessary for the borrowing hereunder, the execution and
delivery of the Financing Documents and the performance by the Borrower of its
obligations thereunder, have been obtained and are in full force and effect,
except for such registrations and filings in connection with the issuance of the
Warrants and shares of Common Stock pursuant the Financing Documents and filings
necessary to comply with laws, rules, regulations and orders required in the
ordinary course of business.

(e) All authorizations, consents, approvals, registrations, exemptions and
licenses with or from Government Authorities that are necessary for the conduct
of its business as currently conducted and as proposed to be conducted have been
obtained and are in full force and effect, except to the extent any failure to
so obtain would not reasonably be expected to have a Material Adverse Effect;
provided that the failure to receive or obtain approval from an applicable
Governmental Authority for the development or sale of any product shall not
constitute a Material Adverse Effect for purposes of this section 3.1(e).

(f) No Default or Event of Default (or any other default or event of default,
however described) has occurred under any of the Financing Documents.

 

13

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24B-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

(g) Neither the entering into any of the Financing Documents nor the compliance
with any of its terms conflicts with, violates or results in a breach of any of
the terms of, or constitutes a default or event of default (however described)
or requires any consent under, to the extent applicable, (i) any agreement to
which the Borrower is a party or by which it is bound, (ii) any of the terms of
the Organizational Documents or (iii) any judgment, decree, resolution, award or
order or any statute, rule or regulation applicable to the Borrower or its
assets, except with respect to clause (i) herein, for any contravention of or
default under any agreement that (x) would not materially adversely affect the
business financial position or results of operations of the Borrower or
(y) would not materially adversely affect the rights and remedies of the Lenders
hereunder or any of the Financing Documents.

(h) The Borrower is not engaged in or the subject of any litigation,
arbitration, administrative regulatory compliance proceeding, or investigation,
nor are there any litigation, arbitration, administrative, regulatory,
compliance proceedings or investigations pending or, to the knowledge of the
Borrower, threatened before any court or arbitrator or before or by any
Government Authority against the Borrower, that would reasonably be expected to
result in a Material Adverse Effect and the Borrower is not aware of any facts
reasonably likely to give rise to any such proceeding.

(i) The Borrower (i) is capable of paying its debts as they fall due, is not
unable and has not admitted its inability to pay debts as they fall due, (ii) is
not bankrupt or insolvent and (iii) has not taken action, and no such action has
been taken by a third party, for the Borrower’s winding up, dissolution, or
liquidation or similar executory or judicial proceeding or for the appointment
of a liquidator, custodian, receiver, trustee, administrator or other similar
officer for the Borrower or any or all of its assets or revenues.

(j) No Lien exists on Borrower’s property, except for Permitted Liens.

(k) The obligation of the Borrower to make any payment under this Agreement
(together with all charges in connection therewith) is absolute and
unconditional, and there exists no right of setoff or recoupment, counterclaim,
cross-claim or defense of any nature whatsoever to any such payment.

Section 3.2 Borrower Acknowledgment. The Borrower acknowledges that it has made
the representations and warranties referred to in Section 3.1 with the intention
of persuading the Lenders to enter into the Financing Documents and that the
Lenders has entered into this Financing Documents on the basis of, and in full
reliance on, each of such representations and warranties.

 

14

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24B-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

Section 3.3 Representations and Warranties of the Lenders. Each of the Lenders
represents and warrants to the Borrower as of the date hereof and as of each
date Warrants are granted pursuant to this Agreement that:

(a) It is acquiring the Warrants and the shares of Common Stock issued upon
exercise of the Warrants (the “Exercise Shares”) solely for its account for
investment and not with a view to or for sale or distribution of the Warrants or
Exercise Shares or any part thereof. Each of the Lenders also represents that
the entire legal and beneficial interests of the Warrants and Exercise Shares
such Lender is acquiring is being acquired for, and will be held for, its
account only. It has such knowledge and experience in financial and business
matters as to be capable of evaluating the merits and risks of its investment
and has the ability to bear the economic risks of its investment.

(b) The Warrants and the Exercise Shares have not been registered under the
Securities Act on the basis that no distribution or public offering of the stock
of the Borrower is to be effected. Each of the Lenders realizes that the basis
for the exemptions may not be present, if notwithstanding its representations
such Lender has a present intention of acquiring the securities for a fixed or
determinable period in the future, selling (in connection with a distribution or
otherwise), granting any participation in, or otherwise distributing the
securities. None of the Lenders has such present intention. Each of the Lenders
understands (i) that the Common Stock issuable upon exercise of the Warrants is
not registered under the Securities Act or qualified under applicable state
securities laws on the ground that the issuance contemplated by the Warrants
will be exempt from the registration and qualifications requirements thereof and
(ii) that the Borrower’s reliance on such exemptions is predicated on the
representations set forth in this Section 3.3.

(c) It has such knowledge and experience in financial and business matters as to
be capable of evaluating the merits and risks of its investment and has the
ability to bear the economic risks of its investment.

(d) The Warrants and the Exercise Shares must be held indefinitely unless they
are subsequently registered under the Securities Act or an exemption for such
registration is available.

(e) Neither the Warrants nor the Exercise Shares may be sold pursuant to Rule
144 adopted under the Securities Act unless certain conditions are met,
including, among other things, the existence of a public market for the shares,
the availability of certain current public information about the Borrower, the
resale following the required holding period under Rule 144 and the number of
shares being sold during any three month period not exceeding specified
limitation.

(f) It will not make any disposition of all or any part of the Warrants or
Exercise Shares until:

(i) The Borrower shall have received a letter secured by such Lender from the
SEC stating that no action will be recommended to the SEC with respect to the
proposed disposition;

 

15

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24B-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

(ii) There is then in effect a registration statement under the Securities Act
covering such proposed disposition and such disposition is made in accordance
with said registration statement; or

(iii) Such Lender shall have notified the Borrower of the proposed disposition
and, in the case of a sale or transfer in a so called “4(1) and a half”
transaction, shall have furnished counsel for the Borrower with an opinion of
counsel, substantially in the form annexed as Exhibit C to the Warrant. The
Borrower agrees that it will not require an opinion of counsel with respect to
transactions under Rule 144 of the Securities Act, except in unusual
circumstances.

(g) It understands and agrees that all certificates evidencing the shares to be
issued to the Lenders may bear the following legend.

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, OR APPLICABLE STATE SECURITIES LAWS. THE SECURITIES
MAY NOT BE SOLD, TRANSFERRED OR ASSIGNED, PLEDGED, HYPOTHECATED OR OTHERWISE
DISPOSED OF IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE
SECURITIES UNDER SAID ACT, OR PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER
SAID ACT INCLUDING, WITHOUT LIMITATION, PURSUANT TO RULE 144 UNDER SAID ACT”

“THE SALE, TRANSFER, ASSIGNMENT, PLEDGE, HYPOTHECATION OR OTHER DISPOSITION OF
THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO THE TERMS OF A
CERTAIN REGISTRATION RIGHTS AGREEMENT DATED AS OF JUNE 4, 2008. AS AMENDED FROM
TIME TO TIME, AMONG THE COMPANY AND CERTAIN HOLDERS OF ITS OUTSTANDING
SECURITIES. COPIES OF SUCH AGREEMENT MAY BE OBTAINED AT NO COST BY WRITTEN
REQUEST MADE BY THE HOLDER OF RECORD OF THIS CERTIFICATE TO THE SECRETARY OF THE
COMPANY.”

(h) Such Lender is an “accredited investor” as defined in Regulation D
promulgated the Securities Act.

(i) Such Lender is a limited partnership duly organized and validly existing
under the laws of the jurisdiction of its formation.

(j) Such Lender has sufficient funds, and will at all times during the term of
this Agreement, have sufficient funds to make the Disbursements. Such Lender
(i) is capable of paying its debts as they fall due, is not unable and has not
admitted its inability to pay debts as they fall due, (ii) is not bankrupt or
insolvent and (iii) has not taken action, and no such action has been taken by a
third party, for such Lender’s winding up, dissolution, or liquidation or
similar executory or judicial proceeding or for the appointment of a liquidator,
custodian, receiver, trustee, administrator or other similar officer for such
Lender or any or all of its assets or revenues.

 

16

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24B-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

Section 3.4 Lenders Acknowledgement. Each of the Lenders acknowledges that it
has made the representations and warranties referred to in Section 3.3 with the
intention of persuading the Borrower to enter into the Financing Document and
that the Borrower has entered into the Financing Documents on the basis of, and
in full reliance of, each of such representations and warranties. Each of the
Lenders also acknowledges that the representations and warranties made by the
Borrower in Section 3.1, to the extent that they pertain to the Warrants or the
Registration Rights Agreement (with the exception of Subsection (e) of
Section 3.1), are made solely to the extent, and will only survive for so long
as, any of the Lenders remains a party to the Registration Rights Agreement or
the Warrant.

ARTICLE IV

CONDITIONS OF DISBURSEMENTS

Section 4.1 Conditions to Disbursement of the Loan.

(a) The obligation of the Lenders to make the initial Disbursement shall be
subject to the fulfillment of the following conditions. The Lenders shall have
received a copy of customary closing documents evidencing the authorization of
the Borrower to execute, deliver and perform each of the Financing Documents and
to engage in the transactions contemplated thereby and an opinion of Borrower’s
counsel reasonably satisfactory to the Lenders.

(b) Unless otherwise notified by the Borrower and without prejudice to the
generality of this Section 4.1, the right of the Lenders to require compliance
with any condition under this Agreement which may be waived by the Lenders in
respect of any Disbursement is expressly preserved for the purpose of any
subsequent Disbursement.

ARTICLE V

PARTICULAR COVENANTS AND EVENTS OF DEFAULT

Section 5.1 Affirmative Covenants. Unless the Lenders shall otherwise agree:

(a) The Borrower shall (i) maintain its existence and qualification to do
business in such jurisdictions as may be required to conduct its business,
except where the failure to so maintain such qualification would not reasonably
be expected to have a Material Adverse Effect, (ii) maintain all approvals
necessary for the Financing Documents to be in effect, and (iii) operate its
business with due diligence, efficiency and in conformity with sound business
practices.

 

17

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24B-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

(b) The Borrower shall comply in all material respects with all applicable laws,
rules, regulations and orders of any Government Authority, except where the
necessity of compliance therewith is contested in good faith by appropriate
proceedings or where the failure to so comply, individually or in the aggregate,
would not reasonably be expected to have a Material Adverse Effect.

(c) The Borrower shall obtain, make and keep in full force and effect all
licenses, contracts, consents, approvals and authorizations from and
registrations with Government Authorities that may be required to conduct its
business, except to the extent that the failure to do so would not reasonably be
expected to have a Material Adverse Effect.

(d) The Borrower shall promptly notify the Lenders of the occurrence of (i) any
Default or Event of Default; or (ii) any claims, litigation, arbitration,
mediation or administrative or regulatory proceedings that are instituted or
threatened against the Borrower; except for matters that, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect
and (iii) each event which, at the giving of notice, lapse of time,
determination of materiality or fulfillment of any other applicable condition
(or any combination of the foregoing), would constitute an event of default
(however described) under any of the Financing Documents.

(e) (i) If the Borrower is not required to file reports pursuant to Section 13
or 15(d) of the Securities Exchange Act, the Borrower will provide quarterly
financial statements for itself and its subsidiaries with 45 days after the end
of each quarter, and annual financial statements within 120 days after the end
of each year; (ii) the Borrower will timely file with the SEC (subject to
appropriate extensions made under Rule 12b-25 of the Securities Exchange Act)
any annual, quarterly and other reports (other than current reports on Form 8-K)
required pursuant to Section 13 or 15(d) of the Exchange Act prepared by the
Borrower; and (iii) the Borrower and its Subsidiaries will provide to the
Lenders copies of all documents, reports, financial data and other information
as the Lenders may reasonably request, and permit the Lenders to visit and
inspect any of the properties of the Borrower and its Subsidiaries, and to
discuss its and their affairs, finances and accounts with its and their
officers, all at such times during regular business hours as the Lenders may
reasonably request.

Section 5.2 Negative Covenants. Unless the Lenders shall otherwise agree:

(a) The Borrower shall not (i) liquidate or dissolve, or (ii) enter into any
consolidation, merger or reorganize, unless either (A) the Borrower is the
surviving corporation, or (B) the Person formed by such consolidation or
reorganization or into which the Company is merged shall be (1) a corporation,
limited liability company,

 

18

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24B-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

partnership or trust organized and validly existing under the laws of the United
States of America, any state thereof or the District of Columbia, or (2) any
member country of the European Union, and in either case such resulting,
surviving or transferee Person shall expressly assume the Obligations.

(b) The Borrower shall not (i) enter into any partnership, joint venture,
syndicate, pool, profit-sharing or royalty agreement or other combination, or
engage in any transaction with an Affiliate, whereby its income or profits are,
or might be, shared with another Person or enter into any management contract or
similar arrangement whereby a substantial part of its business is managed by
another Person, (ii) distribute, or permit the distribution, of any assets of
the Borrower or its Subsidiaries, including its intangibles, to any shareholders
of the Borrower or the holder of any equity interest in any Subsidiary of the
Borrower or any of the Borrower Affiliates (other than the Borrower or a
Subsidiary of the Borrower); provided, however, that (A) with respect to the
restrictions in clause (i) the Borrower may enter into any collaborative
arrangement, licensing agreement, joint venture or partnership providing for the
research, development or commercial exploitation of compounds, products or
services whereby payments received therefrom or its income or profits are, or
might be, shared with another Person, including, without limitation, (1) any
grant to any entity engaged in the pharmaceutical or biotechnology industry of a
license or option to obtain a license to any of the Company’s intellectual
property or other assets, provided that the Company or a wholly owned subsidiary
of the Company (and not any third party or any of the Company’s stockholders)
directly receives from such entity all consideration paid or payable by such
entity in consideration of such grant (other than any payments made by such
third party in satisfaction of obligations of the Company or its wholly-owned
subsidiaries), which consideration may, but need not, including (without
limitation) upfront, milestone, royalty and profit-sharing payments, and (2) any
grant of a license or option to obtain a license to, or the sale or other
transfer of, the Company’s intellectual property or other assets to any entity
that intends to research and develop or commercialize products or services
covered by such intellectual property or embodying or arising from such other
assets, whether directly or through the Company or another entity, provided that
the Company or a wholly owned subsidiary of the Company (and not any third party
or any of the Company’s stockholders) retains the right or has the obligation to
reacquire such intellectual property or other assets or to terminate such
license or option, (B) the Borrower may incur, grant or suffer to exist, or sell
or transfer any assets in connection with any Permitted Liens, and (C) with
respect to the restrictions in clause (ii), royalties and other payments made by
any partnership, joint venture, syndicate, pool, profit-sharing or royalty
agreement or other combination, to the parties thereto shall not be deemed to be
a distribution of assets.

(c) The Borrower shall not create, incur assume, guarantee or become liable with
respect to any indebtedness, other than Permitted Indebtedness, or voluntarily
prepay any indebtedness, except (i) prepayments of the Loan, (ii) repayments of
borrowings under revolving credit facilities (without any reduction in available

 

19

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24B-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

borrowings thereunder), (iii) prepayments in connection with the conversion of
advances under equipment finances into term loans, (iv) repayments of Permitted
Indebtedness to the extent refinanced or replaced with indebtedness having a
weighted average maturity equal to or greater than the indebtedness being
prepaid, and (v) prepayments of loans made in connection with collaboration,
licensing, joint venture or joint partnership arrangements in connection with
the restructuring of such arrangements.

Section 5.3 Reimbursement of Taxes. The Borrower shall pay all Taxes, duties,
fees or other charges payable on or in connection with the execution, issue,
delivery, registration, notarization or enforcement of the Financing Documents
and shall, upon notice from the Lenders, reimburse the Lenders for any such
Taxes, duties, fees or other charges paid by the Lenders thereon; provided,
however, that notwithstanding the foregoing, under no circumstances shall the
Borrower have any obligation to reimburse the Lenders for Excluded Taxes.

Section 5.4 Major Transaction Put. If a Major Transaction occurs in which the
Successor Entity does not satisfy the Qualification Criteria, the Lenders, [ * ]
may deliver a notice to the Borrower (the “Put Notice”), that the Final Payment
(the “Put Price”) is [ * ] due and payable. If the Lenders deliver a Put Notice,
then on a date [ * ], the Borrower shall pay the Put Price to the Lenders and
the Obligations shall terminate. For the purpose of this Section 5.4, the
Qualification Criteria shall mean either (I) (x) the product of (a) [ * ] and
(b) the [ * ] and (y) [ * ], or (II) [ * ]. Enterprise Value shall mean the sum
of the Market Cap and such indebtedness minus Cash and Cash Equivalents as
reflected on the balance sheet of such entity.

Section 5.5 General Acceleration Provision upon Events of Default. If one or
more of the events specified in this Section 5.5 (each an “Event of Default”)
shall have happened, the Lenders, by written notice to the Borrower, (any such
notice, an “Acceleration Notice”), may cancel the Borrower’s right to request
Disbursements and declare the principal of, accrued interest on, the Loan or any
part thereof (together with any other amounts accrued or payable under this
Agreement) to be, and the same shall thereupon become, immediately due and
payable, without any further notice and without any presentment, demand, or
protest of any kind, all of which are hereby expressly waived by the Borrower,
and take any further action available at law or in equity, including, without
limitation, the sale of the Loan and all other rights acquired in connection
with the Loan; provided, however, that an Acceleration Notice shall be deemed to
have been sent to Borrower immediately upon the occurrence of any event
described in Section 5.5(d) and, in the case of a proceeding of the type
described in Section 5.5(d)(iv), shall be deemed to have been withdrawn if such
proceeding is dismissed or discontinued within the 90-day period provided for
therein (absent the occurrence of any other Event of Default during such 90-day
period):

(a) A Lender shall have failed to receive payment of (i) principal when due
under the Loan or the Notes, or (ii) any other amounts due under the Loan or the
Notes within five (5) Business Days of their due date.

 

20

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24B-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

(b) The Borrower shall have failed to comply in any material respect with the
due observance or performance of any other covenant contained in this Agreement
or any Note and such failure shall not have been cured by Borrower within (i) 30
days after such failure in the case of a breach of Section 5.1(e)(ii) (it being
agreed that a cure of such breach within such period is “timely”, as such term
is used in such Section), or (ii) 30 days after receiving written notice of such
default or failure from the Lenders in the case of any other covenant.

(c) Any representation or warranty made by the Borrower in any Financing
Document shall be have been incorrect, false or misleading in any material
respect as of the date it was made, deemed made, reaffirmed or confirmed.

(d) (i) The Borrower shall generally be unable to pay its debts as such debts
become due, or shall admit in writing its inability to pay its debts as they
come due or shall make a general assignment for the benefit of creditors;
(ii) the Borrower shall declare a moratorium on the payment of its debts;
(iii) the commencement by the Borrower of proceedings to be adjudicated bankrupt
or insolvent, or the consent by it to the commencement of bankruptcy or
insolvency proceedings against it, or the filing by it of a petition or answer
or consent seeking reorganization, intervention or other similar relief under
any applicable law, or the consent by it to the filing of any such petition or
to the appointment of an intervenor, receiver, liquidator, assignee, trustee,
sequestrator (or other similar official) or of any substantial part of its
assets; (iv) the commencement against the Borrower or any substantial part of
its assets of a proceeding in any court of competent jurisdiction under any
bankruptcy or other applicable law (as now or hereafter in effect) seeking its
liquidation, winding up, dissolution, reorganization, arrangement, adjustment,
or the appointment of an intervenor, receiver, liquidator, assignee, trustee,
sequestrator (or other similar official), and any such proceeding shall continue
undismissed, or any order, judgment or decree approving or ordering any of the
foregoing shall continue unstayed or otherwise in effect, for a period of ninety
(90) days; (v) the making by the Borrower of an assignment for the benefit of
creditors, or the admission by it in writing of its inability to pay its debt
generally as they become due; or (vi) any other event shall have occurred which
under any applicable law would have an effect analogous to any of those events
listed above in this subsection.

(e) One or more judgments against the Borrower taken as a whole or attachments
against any of its property, which in the aggregate exceed [ * ] unstayed on
appeal, undischarged, unbonded or undismissed for a period of thirty (30) days
from the date of entry of such judgment.

(f) The Borrower repudiates any of the Financing Documents or challenges the
validity or enforceability of Financing Documents.

 

21

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24B-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

(g) The validity of any Financing Document shall be contested by any
legislative, executive or judicial body of any jurisdiction, or any treaty, law,
regulation, communiqué, decree, ordinance or policy of any jurisdiction shall
purport to render any material provision of any Financing Document invalid or
unenforceable or shall purport to prevent or materially delay the performance or
observance by the Borrower of the Obligations.

(h) There is a failure to perform in any agreement to which the Borrower is a
party with a third party or parties resulting in the acceleration of the
maturity of any indebtedness for borrowed money in an amount in excess of [ * ].

(i) If an Event of Default pursuant to any Warrant (as such term is defined in
the Warrants) held by a Lender shall have occurred.

(j) Cash and Cash equivalents on the last day of each calendar quarter are less
than $[ * ].

(k) If Borrower makes any payment on account of Indebtedness that is
subordinated to the Loan except to the extent the payment is allowed under the
subordination provisions applicable to such Indebtedness.

(l) If an event of default occurs with respect to the subordinated convertible
notes referred to in clause (f) of the definition of Permitted Indebtedness.

Section 5.6 Automatic Acceleration on Dissolution or Bankruptcy. Notwithstanding
any other provisions of this Agreement, if an Event of Default under
Section 5.5(d) shall occur, the principal of the Loan (together with any other
amounts accrued or payable under this Agreement) shall thereupon become
immediately due and payable without any presentment, demand, protest or notice
of any kind, all of which are hereby expressly waived by the Borrower.

Section 5.7 Recovery of Amounts Due. If any amount payable hereunder is not paid
as and when due, the Borrower hereby authorizes the Lender to proceed, to the
fullest extent permitted by applicable law, without prior notice, by right of
set-off, banker’s lien or counterclaim, against any moneys or other assets of
the Borrower to the full extent of all amounts payable to the Lenders.

 

22

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24B-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

ARTICLE VI

MISCELLANEOUS

Section 6.1 Notices. Any notice, request or other communication to be given or
made under this Agreement shall be in writing. Such notice, request or other
communication shall be deemed to have been duly given or made when it shall be
delivered by hand, international courier (confirmed by facsimile), or facsimile
(with a hard copy delivered within two (2) Business Days) to the Party to which
it is required or permitted to be given or made at such Party’s address
specified below or at such other address as such Party shall have designated by
notice to the other Parties.

For the Borrower:

170 Harbor Way

P.O. Box 511

South San Francisco, CA 94083

Attention: General Counsel

Facsimile: (650) 837-7179

with a courtesy copy to:

Cooley Godward Kronish LLP

Five Palo Alto Square

3000 El Camino Real

Palo Alto, CA 94306

Attention: Suzanne Sawochka Hooper, Esq.

Facsimile: (650) 849-7400

For the Lenders c/o:

Deerfield Private Design Fund, L.P.

780 Third Avenue, 37th Floor

New York, New York 10017

Attention: James E. Flynn

Facsimile: (212) 573-8111

with a courtesy copy to:

Katten Muchin Rosenman LLP

575 Madison Avenue

New York, New York 10022-2585

Facsimile: (212) 894-5827

Attention: Robert I. Fisher

 

23

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24B-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

Section 6.2 Waiver of Notice. Whenever any notice is required to be given to the
Lenders or the Borrower under the any of the Financing Documents, a waiver
thereof in writing signed by the person or persons entitled to such notice,
whether before or after the time stated therein, shall be deemed equivalent to
the giving of such notice.

Section 6.3 Reimbursement of Legal and Other Expenses. If any amount owing to
the Lenders under any Financing Document shall be collected through enforcement
of this Agreement, any refinancing or restructuring of the Loan in the nature of
a work-out, settlement, negotiation, or any process of law, or shall be placed
in the hands of third Persons for collection, the Borrower shall pay (in
addition to all monies then due in respect of the Loan or otherwise payable
under any Financing Document) attorneys’ and other fees and expenses incurred in
respect of such collection.

Section 6.4 Applicable Law and Consent to Non-Exclusive New York Jurisdiction.
This Agreement shall be governed by and construed in accordance with the laws of
the State of New York, without giving effect to the conflicts of laws principles
thereof other than Sections 5-1401 and 5-1402 of the General Obligations Law of
such State.

(a) Each party hereby irrevocably submits to the jurisdiction of the state and
federal courts sitting in the City of New York, borough of Manhattan or the City
of San Francisco for the adjudication of any dispute hereunder or in connection
herewith or with any transaction contemplated hereby or discussed herein, and
hereby irrevocably waives, and agrees not to assert in any suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
any such court that such court, action or proceeding is improper or is an
inconvenient venue for such proceeding. Final non-appeal able judgment against
any party in any such action, suit or other proceeding shall be conclusive and
may be enforced in any other jurisdiction by suit on the judgment. Nothing
contained in any Financing Document shall affect the right of the Lenders to
commence legal proceedings in any court having jurisdiction, or concurrently in
more than one jurisdiction, or to serve process, pleadings and other legal
papers upon the Borrower in any manner authorized by the laws of any such
jurisdiction. The Borrower irrevocably waives, to the fullest extent permitted
by applicable law, any objection which it may now or hereafter have to the
laying of venue of any action, suit or other proceeding arising out of or
relating to any Financing Document, brought in the courts of the State of New
York or in the United States District Court for the Southern District of New
York, and any claim that any such action, suit or other proceeding brought in
any such court has been brought in an inconvenient forum.

 

24

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24B-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

(b) The Borrower hereby waives any and all rights to demand a trial by jury in
any action, suit or other proceeding arising out of any Financing Document or
the transactions contemplated by any Financing Document.

(c) To the extent that the Parties may, in any suit, action or other proceeding
brought in any court arising out of or in connection with any Financing
Document, be entitled to the benefit of any provision of law requiring the
Borrower or the Lenders, as applicable, in such suit, action or other proceeding
to post security for the costs of the Borrower or the Lenders, as applicable, or
to post a bond or to take similar action, the Parties hereby irrevocably waive
such benefit, in each case to the fullest extent now or hereafter permitted
under any applicable laws.

Section 6.5 Successor and Assigns. This Agreement shall bind and inure to the
respective successors and assigns of the Parties, except that (a) the Borrower
may not assign or otherwise transfer all or any part of its rights under this
Agreement or the Obligations without the prior written consent of the Lenders,
and (b) prior to December 4, 2009 a Lender may not assign or otherwise transfer
all or any part of its rights and obligations under this Agreement or the
Obligations hereunder unless the assignee or transferee expressly agrees to
assume such Lender’s obligations hereunder. Notwithstanding the foregoing,
nothing in this Section 6.5 shall be deemed to limit or otherwise restrict a
merger, reorganization or sale of substantially all of the assets of the
Borrower.

Section 6.6 Entire Agreement. The Financing Documents contain the entire
understanding of the Parties with respect to the matters covered thereby and
supersede any and all other written and oral communications, negotiations,
commitments and writings with respect thereto. The provisions of this Agreement
may be waived, modified, supplemented or amended only by an instrument in
writing signed by the authorized officer of each Party.

Section 6.7 Severability. If any provision contained in this Agreement shall be
invalid, illegal or unenforceable in any respect under any law, the validity,
legality and enforceability of the remaining provisions shall not in any way be
affected or impaired thereby. The Parties shall endeavor in good faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provision.

Section 6.8 Counterparts. This Agreement may be executed in several
counterparts, and by each Party on separate counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
agreement.

Section 6.9 Survival.

(a) This Agreement and all agreements, representations and warranties made in
the Financing Documents, and in any document, certificate or statement delivered
pursuant thereto or in connection therewith shall be considered to have been
relied upon

 

25

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24B-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

by the other Parties and shall survive the execution and delivery of this
Agreement and the making of the Loan hereunder regardless of any investigation
made by any such other Party or on its behalf, and shall continue in force until
all amounts payable under the Financing Documents shall have been fully paid in
accordance with the provisions hereof and thereof, and the Lenders shall not be
deemed to have waived, by reason of making the Loan, any Default that may arise
by reason of such representation or warranty proving to have been false or
misleading, notwithstanding that the Lenders may have had notice or knowledge of
any such Default or may have had notice or knowledge that such representation or
warranty was false or misleading at the time any Disbursement was made
hereunder.

(b) The obligations of the Borrower under Section 2.7 and the obligations of the
Borrower and the Lenders under this Section 6.11 hereof shall survive and remain
in full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loan, or the termination of this
Agreement or any provision hereof.

Section 6.10 Waiver. Neither the failure of, nor any delay on the part of, any
Party in exercising any right, power or privilege hereunder, or under any
agreement, document or instrument mentioned herein, shall operate as a waiver
thereof, nor shall any single or partial exercise of any right, power or
privilege hereunder, or under any agreement, document or instrument mentioned
herein, preclude other or further exercise thereof or the exercise of any other
right, power or privilege; nor shall any waiver of any right, power, privilege
or default hereunder, or under any agreement, document or instrument mentioned
herein, constitute a waiver of any other right, power, privilege or default or
constitute a waiver of any default of the same or of any other term or
provision. No course of dealing and no delay in exercising, or omission to
exercise, any right, power or remedy accruing to the Lenders upon any default
under this Agreement, or any other agreement shall impair any such right, power
or remedy or be construed to be a waiver thereof or an acquiescence therein; nor
shall the action of the Lenders in respect of any such default, or any
acquiescence by it therein, affect or impair any right, power or remedy of the
Lenders in respect of any other default. All rights and remedies herein provided
are cumulative and not exclusive of any rights or remedies otherwise provided by
law.

Section 6.11 Indemnity.

(a) The Parties shall, at all times, indemnify and hold each other harmless (the
“Indemnity”) and each of their respective directors, partners, officers,
employees, agents, counsel and advisors (each, an “Indemnified Person”) in
connection with any losses, claims (including the cost of defending against such
claims), damages, liabilities, penalties, or other expenses which may be
incurred by or asserted against an Indemnified Person arising out of, any
investigation, litigation or proceeding, relating to the Financing Documents
(each, a “Loss”) the extension of credit hereunder or the Loan or the use or
intended use of the Loan, which an Indemnified Person may incur or to which an
Indemnified Person may become subject. The Indemnity shall not apply to the
extent

 

26

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24B-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

that a court or arbitral tribunal with jurisdiction over the subject matter of
the Loss, and over the Lenders or the Borrower, as applicable, and such other
Indemnified Person that had an adequate opportunity to defend its interests,
determines that such Loss resulted from the gross negligence or willful
misconduct of the Indemnified Person, which determination results in a final,
non-appealable judgment or decision of a court or tribunal of competent
jurisdiction. The Indemnity is independent of and in addition to any other
agreement of any Party under any Financing Document to pay any amount to the
Lenders or the Borrower, as applicable, and any exclusion of any obligation to
pay any amount under this subsection shall not affect the requirement to pay
such amount under any other section hereof or under any other agreement.

(b) Without prejudice to the survival of any other agreement of any of the
Parties hereunder, the agreements and the obligations of the Parties contained
in this Section 6.11 shall survive the termination of each other provision
hereof and the payment of all amounts payable to the Lenders hereunder.

Section 6.12 No Usury. The Financing Documents are hereby expressly limited so
that in no contingency or event whatsoever, whether by reason of acceleration or
otherwise, shall the amount paid or agreed to be paid to the Lenders for the
Loan exceed the maximum amount permissible under applicable law. If from any
circumstance whatsoever fulfillment of any provision hereof, at the time
performance of such provision shall be due, shall involve transcending the limit
of validity prescribed by law, then, ipso facto, the obligation to be fulfilled
shall be reduced to the limit of such validity, and if from any such
circumstance the Lenders shall ever receive anything which might be deemed
interest under applicable law, that would exceed the highest lawful rate, such
amount that would be deemed excessive interest shall be applied to the reduction
of the principal amount owing on account of the Loan, or if such deemed
excessive interest exceeds the unpaid balance of principal of the Loan, such
deemed excess shall be refunded to the Borrower. All sums paid or agreed to be
paid to the Lenders for the Loan shall, to the extent permitted by applicable
law, be deemed to be amortized, prorated, allocated and spread throughout the
full term of the Loan until payment in full so that the deemed rate of interest
on account of the Loan is uniform throughout the term thereof. The terms and
provisions of this paragraph shall control and supersede every other provision
of this Agreement and the Notes.

Section 6.13 Further Assurances. From time to time, the Borrower shall perform
any and all acts and execute and deliver to the Lenders such additional
documents as may be necessary or as requested by the Lenders to carry out the
purposes of any Financing Document or any or to preserve and protect the
Lenders’ rights as contemplated therein.

Section 6.14 Termination. The Borrower may by written notice to the Lenders
terminate the Agreement upon repayment of all outstanding principal of the Loan
(together with any other amounts accrued and unpaid under this Agreement),
whereupon the Borrower’s Obligations shall terminate subject to the provisions
of Section 6.9(b).

 

27

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24B-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

[ * ]

 

28

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24B-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties, acting through their duly authorized
representatives, have caused this Agreement to be signed in their respective
names as of the date first above written.

 

BORROWER:

EXELIXIS, INC.

 

LENDER:

DEERFIELD PRIVATE DESIGN FUND, L.P.

By:   /s/ Frank Karbe     By:   /s/ James Flynn   Name:   Frank Karbe      
Name:   James Flynn   Title:    EVP & CFO       Title:    General Partner

LENDER:

DEERFIELD PRIVATE DESIGN INTERNATIONAL, L.P.

 

LENDER:

DEERFIELD PARTNERS, L.P.

By:   /s/ James Flynn     By:   /s/ James Flynn   Name:   James Flynn      
Name:   James Flynn   Title:    General Partner       Title:    General Partner

LENDER:

DEERFIELD INTERNATIONAL LIMITED

      By:   /s/ James Flynn           Name:   James Flynn           Title:   
General Partner        

 

29

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24B-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

SCHEDULE 1

FORM OF DISBURSEMENT REQUEST

[ * ]

[ * ]    

Ladies and Gentlemen:

Request for Disbursement of the Loan

1. Please refer to the Facility Agreement (the “Facility Agreement”), dated as
of June 4, 2008, between Exelixis, Inc. (the “Borrower”), Deerfield Private
Design Fund, L.P., Deerfield Private Design International, L.P., Deerfield
Partners, L.P. and Deerfield International Limited (together the “Lenders”).

2. Terms defined in the Facility Agreement shall have the same meanings herein.

3. The Borrower hereby requests a Disbursement, on [ * ], of the amount of [ *
], in accordance with the provisions of Section 2.2 of the Facility Agreement.
You are requested to pay the amount to the following account [ * ] at [ * ].

4. Attached hereto is a signed but undated receipt for the amount hereby
requested to be disbursed, and we hereby authorize the Lenders to date such
receipt as of the date of actual disbursement by the Lenders of the funds hereby
requested to be disbursed.

5. The Borrower hereby certifies as follows:

(a) The representations and warranties in Article III of the Facility Agreement
are true in all material respects on the date hereof with the same effect as
though such representations and warranties had been made on today’s date; and

 

30

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24B-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

(b) All of the conditions set forth in Article IV of the Facility Agreement have
been satisfied.

6. The above certifications are effective as of the date of this request for
Disbursement and will continue to be effective as of the Disbursement Date. If
any of these certifications is no longer valid as of or prior to the
Disbursement Date, the Borrower will immediately notify the Lenders and will
repay the amount disbursed upon demand by the Lenders if Disbursement is made
prior to the receipt of such notice.

 

EXELIXIS, INC. By:     Name:     Title:    

 

31

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24B-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

SCHEDULE 2

FORM OF EVIDENCE OF DISBURSEMENT

[ * ]

[ * ]    

Ladies and Gentlemen:

 

  Re: Disbursement Receipt

Exelixis, Inc. (the “Borrower”) hereby acknowledge receipt of the sum of [ * ]
disbursed to us by Deerfield Private Design Fund, L.P., Deerfield Private Design
International, L.P., Deerfield Partners, L.P. and Deerfield International
Limited (together the “Lenders”) under the Loan provided for in the Facility
Agreement, dated as of June 4, 2008, between the Borrower and the Lenders.

 

Yours faithfully, EXELIXIS, INC. By:     Name:     Title:    

 

32

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24B-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

EXHIBIT A-1

FORM OF NOTE

PROMISSORY NOTE

June 4, 2008                    

FOR VALUE RECEIVED, EXELIXIS, INC., a Delaware corporation (the “Maker”), by
means of this Promissory Note (this “Note”), hereby unconditionally promises to
pay to Deerfield Private Design International, L.P. (the “Payee”), a principal
amount equal to the lesser of (a) $74,000,000 and (b) the aggregate amount of
Disbursements allocated to the Payee pursuant to Section 2.2 of the Facility
Agreement (as defined below), as such principal amount is increased pursuant to
the Facility Agreement, in lawful money of the United States of America and in
immediately available funds, on the dates provided in the Facility Agreement.

This Note is a “Note” referred to in the Facility Agreement dated as of June 4,
2008 among the Maker, the Payee and the other parties thereto (as modified and
supplemented and in effect from time to time, the “Facility Agreement”), with
respect to the Loan made by the Payee thereunder. Capitalized terms used herein
and not expressly defined in this Note shall have the respective meanings
assigned to them in the Facility Agreement.

This Note shall bear interest on the principal amount hereof, as such principal
amount may be increased or decreased, at the rates and pursuant to the
provisions set forth in the Facility Agreement.

The Maker shall make all payments to the Payee of interest and principal under
this Note in the manner provided in and otherwise in accordance with the
Facility Agreement. The outstanding principal amount of this Note shall be due
and payable in full on the Final Payment Date.

If default is made in the punctual payment of principal or any other amount
under this Note in accordance with the Facility Agreement, or if any other Event
of Default has occurred, this Note shall, at the Payee’s option exercised at any
time upon or after the occurrence of any such payment default or other Event of
Default and in accordance with the applicable provisions of the Facility
Agreement, become immediately due and payable.

All payments of any kind due to the Payee from the Maker pursuant to this Note
shall be made in the full face amount thereof. All such payments will be free
and clear of, and without deduction or withholding for, any present or future
taxes. The Maker shall pay all and any costs (administrative or otherwise)
imposed by banks, clearing houses, or any other financial institution, in
connection with making any payments hereunder, except for any costs imposed by
the Payee’s banking institutions.

 

33

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24B-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

The Maker shall pay all costs of collection, including, without limitation, all
reasonable, documented legal expenses and attorneys’ fees, paid or incurred by
the Payee in collecting and enforcing this Note.

The Maker and every endorser of this Note, or the obligations represented
hereby, expressly waives presentment, protest, demand, notice of dishonor or
default, and notice of any kind with respect to this Note and the Facility
Agreement or the performance of the obligations under this Note and/or the
Facility Agreement. No renewal or extension of this Note or the Facility
Agreement, no release of any Person primarily or secondarily liable on this Note
or the Facility Agreement, including the Maker and any endorser, no delay in the
enforcement of payment of this Note or the Facility Agreement, and no delay or
omission in exercising any right or power under this Note or the Facility
Agreement shall affect the liability of the Maker or any endorser of this Note.

No delay or omission by the Payee in exercising any power or right hereunder
shall impair such right or power or be construed to be a waiver of any default,
nor shall any single or partial exercise of any power or right hereunder
preclude the full exercise thereof or the exercise of any other power or right.
The provisions of this Note may be waived or amended only in a writing signed by
the Maker and the Payee. This Note may be prepaid in whole or in part without
premium or penalty, including in shares of Common Stock in accordance with the
provisions of the Facility Agreement.

THIS NOTE, AND ANY RIGHTS OF THE PAYEE ARISING OUT OF OR RELATING TO THIS NOTE,
MAY, AT THE OPTION OF THE PAYEE, BE ENFORCED BY THE PAYEE IN THE COURTS OF THE
UNITED STATES OF AMERICA LOCATED IN THE SOUTHERN DISTRICT OF THE STATE OF NEW
YORK OR IN ANY OTHER COURTS HAVING JURISDICTION. FOR THE BENEFIT OF THE PAYEE,
THE MAKER HEREBY IRREVOCABLY AGREES THAT ANY LEGAL ACTION, SUIT OR OTHER
PROCEEDING ARISING OUT OF OR RELATING TO THIS NOTE MAY BE BROUGHT IN THE COURTS
OF THE STATE OF NEW YORK OR OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN
DISTRICT OF NEW YORK, AND HEREBY CONSENTS THAT PERSONAL SERVICE OF SUMMONS OR
OTHER LEGAL PROCESS MAY BE MADE AS SET FORTH IN SECTION 6.4 OF THE FACILITY
AGREEMENT, WHICH SERVICE THE MAKER AGREES SHALL BE SUFFICIENT AND VALID. THE
MAKER HEREBY WAIVES ANY AND ALL RIGHTS TO DEMAND A TRIAL BY JURY IN ANY ACTION,
SUIT OR OTHER PROCEEDING ARISING OUT OF OR RELATING TO THIS NOTE OR THE
TRANSACTIONS CONTEMPLATED BY THIS NOTE.

This Note shall be governed by, and construed in accordance with, the laws of
the State of New York applicable to contracts made and to be performed in such
State, without giving effect to the conflicts of laws principles thereof other
than Sections 5-1401 and 5-1402 of the General Obligations Law of the State of
New York.

 

34

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24B-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

Whenever this Note is held by a noteholder that is not a “United States person”
within the meaning of Section 7701(a)(30) of the Internal Revenue Code of 1986,
as amended (the “Code”), then it is the intention of the Maker and such
noteholder that (x) all interest accrued and paid on this Note will qualify for
exemption from United States withholding tax as “portfolio interest” because
this Note is an obligation which is in “registered form” within the meaning of
Sections 871(h)(2)(B) and 881(c)(2)(B) of the Code and the applicable Treasury
Regulations promulgated thereunder, and (y) as such, all interest accrued and
paid on this Note will be exempt from United States information reporting under
Sections 6041 and 6049 of the Code and United States backup withholding under
Section 3406 of the Code. The Maker and the Payee shall cooperate with one
another, and execute and file such forms or other documents, or do or refrain
from doing such other acts, as may be required, to secure such exemptions from
United States withholding tax, information reporting, and backup withholding. In
furtherance of the foregoing, any transferee or assignee noteholder that is not
a United States person shall represent, warrant and covenant to the Maker that
(i) such noteholder is not, and will not be as long as any amounts due under
this Note have not been paid in full, a “United States person,” within the
meaning of Section 7701(a)(30) of the Code; (ii) such noteholder is not, and
will not be as long as any amounts due under this Note have not been paid in
full, a person described in Section 881(c)(3) of the Code; (iii) on or prior to
the date of transfer or assignment (and on or prior to the date the form
provided pursuant to this clause (iii) is no longer valid) until all amounts due
under this Note have been paid in full, such noteholder shall provide the Maker
with a properly executed U.S. Internal Revenue Service (“IRS”) Form W-8BEN,
Certificate of Foreign Status of Beneficial Owner for United States Tax
Withholding (or any successor form prescribed by the IRS), certifying as to such
noteholder’s status for purposes of determining exemption from United States
withholding tax, information reporting and backup withholding with respect to
all payments to be made to such noteholder hereunder; (iv) if an event occurs
that would require a change in the exempt status of such noteholder or any of
the other information provided on the most recent IRS Form W-8BEN (or successor
form) previously submitted by such noteholder to the Maker, such noteholder will
so inform the Maker in writing (or by submitting to the Maker a new IRS Form
W-8BEN or successor form) within 30 days after the occurrence of such event; and
(v) such noteholder will not assign or otherwise transfer this Note or any of
its rights hereunder except in accordance with the provisions hereof.

In order to qualify as a “registered note” for purposes of the Code, transfer of
this Note may be effected only by (i) surrender of this Note to the Maker and
the re-issuance of this Note to the transferee, or the Maker’s issuance to the
Payee of a new note in the same form as this Note but with the transferee
denoted as the Payee, or (ii) the recording of the identity of the transferee by
the Affiliate of the Payee that is maintaining a record ownership register of
this Note as agent to, and on behalf of, the Maker. Such Affiliate in its
capacity as such agent shall notify the Maker in writing immediately upon any
change in such identity. The terms and conditions of this Note shall be binding
upon and inure to the benefit of the Maker and the Payee and their permitted
assigns; provided, however, that if any such assignment (whether by

 

35

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24B-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

operation of law, by way of transfer or participation, or otherwise) is to any
noteholder that is not a “United States person” within the meaning of
Section 7701(a)(30) of the Code, then such noteholder shall submit to the Maker
on or before the date of such assignment an IRS Form W-8BEN (or any successor
form) certifying as to such noteholder’s status for purposes of determining
exemption from United States withholding tax, information reporting and backup
withholding with respect to all payments to be made to such noteholder under the
new note (or other instrument). Any attempted transfer in violation of the
relevant provisions of this Note shall be void and of no force and effect. Until
there has been a valid transfer of this Note and of all of the rights hereunder
by the Payee in accordance with this Note, the Maker shall deem and treat the
Payee as the absolute beneficial owner and holder of this Note and of all of the
rights hereunder for all purposes (including, without limitation, for the
purpose of receiving all payments to be made under this Note).

It is the intention of the Maker and the Payee that this Note is to be a
registered instrument and not a bearer instrument and the provisions of this
Note are to be interpreted accordingly. This Note is intended to be registered
as to both principal and interest and all payments hereunder shall be made to
the named Payee or, in the event of a transfer pursuant to the Facility
Agreement and this Note, to the transferee identified in the record of ownership
of this Note maintained by the Payee on behalf of the Maker. Transfer of this
Note may not be effected except in accordance with the provisions hereof.

IN WITNESS WHEREOF, an authorized representative of the Maker has executed this
Note as of the date first written above.

 

EXELIXIS, INC. By:   /s/ Frank Karbe   Name:   Frank Karbe   Title:    EVP & CFO

 

36

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24B-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

EXHIBIT A-2

FORM OF NOTE

PROMISSORY NOTE

June 4, 2008

FOR VALUE RECEIVED, EXELIXIS INC., a Delaware corporation (the “Maker”), by
means of this Promissory Note (this “Note”), hereby unconditionally promises to
pay to Deerfield Private Design Fund, L.P. (the “Payee”), a principal amount
equal to the lesser of (a) $46,000,000 and (b) the aggregate amount of
Disbursements allocated to the Payee pursuant to Section 2.2 of the Facility
Agreement (as defined below), as such principal amount is increased under the
Facility Agreement, in lawful money of the United States of America and in
immediately available funds, on the dates provided in the Facility Agreement.

This Note is a “Note” referred to in the Facility Agreement dated as of June 4,
2008 among the Maker, the Payee and the other parties thereto (as modified and
supplemented and in effect from time to time, the “Facility Agreement”), with
respect to the Loan made by the Payee thereunder. Capitalized terms used herein
and not expressly defined in this Note shall have the respective meanings
assigned to them in the Facility Agreement.

This Note shall bear interest on the principal amount hereof, as such principal
amount may be increased or decreased, at the rates and pursuant to the
provisions set forth in the Facility Agreement.

The Maker shall make all payments to the Payee of interest and principal under
this Note in the manner provided in and otherwise in accordance with the
Facility Agreement. The outstanding principal amount of this Note shall be due
and payable in full on the Final Payment Date.

If default is made in the punctual payment of principal or any other amount
under this Note in accordance with the Facility Agreement, or if any other Event
of Default has occurred, this Note shall, at the Payee’s option exercised at any
time upon or after the occurrence of any such payment default or other Event of
Default and in accordance with the applicable provisions of the Facility
Agreement, become immediately due and payable.

All payments of any kind due to the Payee from the Maker pursuant to this Note
shall be made in the full face amount thereof. All such payments will be free
and clear of, and without deduction or withholding for, any present or future
taxes. The Maker shall pay all and any costs (administrative or otherwise)
imposed by banks, clearing houses, or any other financial institution, in
connection with making any payments hereunder, except for any costs imposed by
the Payee’s banking institutions.

 

37

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24B-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

The Maker shall pay all costs of collection, including, without limitation, all
reasonable, documented legal expenses and attorneys’ fees, paid or incurred by
the Payee in collecting and enforcing this Note.

The Maker and every endorser of this Note, or the obligations represented
hereby, expressly waives presentment, protest, demand, notice of dishonor or
default, and notice of any kind with respect to this Note and the Facility
Agreement or the performance of the obligations under this Note and/or the
Facility Agreement. No renewal or extension of this Note or the Facility
Agreement, no release of any Person primarily or secondarily liable on this Note
or the Facility Agreement, including the Maker and any endorser, no delay in the
enforcement of payment of this Note or the Facility Agreement, and no delay or
omission in exercising any right or power under this Note or the Facility
Agreement shall affect the liability of the Maker or any endorser of this Note.

No delay or omission by the Payee in exercising any power or right hereunder
shall impair such right or power or be construed to be a waiver of any default,
nor shall any single or partial exercise of any power or right hereunder
preclude the full exercise thereof or the exercise of any other power or right.
The provisions of this Note may be waived or amended only in a writing signed by
the Maker and the Payee. This Note may be prepaid in whole or in part without
premium or penalty, including in shares of Common Stock in accordance with the
provisions of the Facility Agreement.

THIS NOTE, AND ANY RIGHTS OF THE PAYEE ARISING OUT OF OR RELATING TO THIS NOTE,
MAY, AT THE OPTION OF THE PAYEE, BE ENFORCED BY THE PAYEE IN THE COURTS OF THE
UNITED STATES OF AMERICA LOCATED IN THE SOUTHERN DISTRICT OF THE STATE OF NEW
YORK OR IN ANY OTHER COURTS HAVING JURISDICTION. FOR THE BENEFIT OF THE PAYEE,
THE MAKER HEREBY IRREVOCABLY AGREES THAT ANY LEGAL ACTION, SUIT OR OTHER
PROCEEDING ARISING OUT OF OR RELATING TO THIS NOTE MAY BE BROUGHT IN THE COURTS
OF THE STATE OF NEW YORK OR OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN
DISTRICT OF NEW YORK, AND HEREBY CONSENTS THAT PERSONAL SERVICE OF SUMMONS OR
OTHER LEGAL PROCESS MAY BE MADE AS SET FORTH IN SECTION 6.4 OF THE FACILITY
AGREEMENT, WHICH SERVICE THE MAKER AGREES SHALL BE SUFFICIENT AND VALID. THE
MAKER HEREBY WAIVES ANY AND ALL RIGHTS TO DEMAND A TRIAL BY JURY IN ANY ACTION,
SUIT OR OTHER PROCEEDING ARISING OUT OF OR RELATING TO THIS NOTE OR THE
TRANSACTIONS CONTEMPLATED BY THIS NOTE.

This Note shall be governed by, and construed in accordance with, the laws of
the State of New York applicable to contracts made and to be performed in such
State, without giving effect to the conflicts of laws principles thereof other
than Sections 5-1401 and 5-1402 of the General Obligations Law of the State of
New York.

 

38

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24B-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

Whenever this Note is held by a noteholder that is not a “United States person”
within the meaning of Section 7701(a)(30) of the Internal Revenue Code of 1986,
as amended (the “Code”), then it is the intention of the Maker and such
noteholder that (x) all interest accrued and paid on this Note will qualify for
exemption from United States withholding tax as “portfolio interest” because
this Note is an obligation which is in “registered form” within the meaning of
Sections 871(h)(2)(B) and 881(c)(2)(B) of the Code and the applicable Treasury
Regulations promulgated thereunder, and (y) as such, all interest accrued and
paid on this Note will be exempt from United States information reporting under
Sections 6041 and 6049 of the Code and United States backup withholding under
Section 3406 of the Code. The Maker and the Payee shall cooperate with one
another, and execute and file such forms or other documents, or do or refrain
from doing such other acts, as may be required, to secure such exemptions from
United States withholding tax, information reporting, and backup withholding. In
furtherance of the foregoing, any transferee or assignee noteholder that is not
a United States person shall represent, warrant and covenant to the Maker that
(i) such noteholder is not, and will not be as long as any amounts due under
this Note have not been paid in full, a “United States person,” within the
meaning of Section 7701(a)(30) of the Code; (ii) such noteholder is not, and
will not be as long as any amounts due under this Note have not been paid in
full, a person described in Section 881(c)(3) of the Code; (iii) on or prior to
the date of transfer or assignment (and on or prior to the date the form
provided pursuant to this clause (iii) is no longer valid) until all amounts due
under this Note have been paid in full, such noteholder shall provide the Maker
with a properly executed U.S. Internal Revenue Service (“IRS”) Form W-8BEN,
Certificate of Foreign Status of Beneficial Owner for United States Tax
Withholding (or any successor form prescribed by the IRS), certifying as to such
noteholder’s status for purposes of determining exemption from United States
withholding tax, information reporting and backup withholding with respect to
all payments to be made to such noteholder hereunder; (iv) if an event occurs
that would require a change in the exempt status of such noteholder or any of
the other information provided on the most recent IRS Form W-8BEN (or successor
form) previously submitted by such noteholder to the Maker, such noteholder will
so inform the Maker in writing (or by submitting to the Maker a new IRS Form
W-8BEN or successor form) within 30 days after the occurrence of such event; and
(v) such noteholder will not assign or otherwise transfer this Note or any of
its rights hereunder except in accordance with the provisions hereof.

In order to qualify as a “registered note” for purposes of the Code, transfer of
this Note may be effected only by (i) surrender of this Note to the Maker and
the re-issuance of this Note to the transferee, or the Maker’s issuance to the
Payee of a new note in the same form as this Note but with the transferee
denoted as the Payee, or (ii) the recording of the identity of the transferee by
the Affiliate of the Payee that is maintaining a record ownership register of
this Note as agent to, and on behalf of, the Maker. Such Affiliate in its
capacity as such agent shall notify the Maker in writing immediately upon any
change in such identity. The terms and conditions of this Note shall be binding
upon and inure to the benefit of the Maker and the Payee and their permitted
assigns; provided, however, that if any such assignment (whether by operation of
law, by way of transfer or participation, or otherwise) is to any noteholder
that is not a “United States person” within the meaning of Section 7701(a)(30)
of the Code, then such

 

39

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24B-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

noteholder shall submit to the Maker on or before the date of such assignment an
IRS Form W-8BEN (or any successor form) certifying as to such noteholder’s
status for purposes of determining exemption from United States withholding tax,
information reporting and backup withholding with respect to all payments to be
made to such noteholder under the new note (or other instrument). Any attempted
transfer in violation of the relevant provisions of this Note shall be void and
of no force and effect. Until there has been a valid transfer of this Note and
of all of the rights hereunder by the Payee in accordance with this Note, the
Maker shall deem and treat the Payee as the absolute beneficial owner and holder
of this Note and of all of the rights hereunder for all purposes (including,
without limitation, for the purpose of receiving all payments to be made under
this Note).

It is the intention of the Maker and the Payee that this Note is to be a
registered instrument and not a bearer instrument and the provisions of this
Note are to be interpreted accordingly. This Note is intended to be registered
as to both principal and interest and all payments hereunder shall be made to
the named Payee or, in the event of a transfer pursuant to the Facility
Agreement and this Note, to the transferee identified in the record of ownership
of this Note maintained by the Payee on behalf of the Maker. Transfer of this
Note may not be effected except in accordance with the provisions hereof.

IN WITNESS WHEREOF, an authorized representative of the Maker has executed this
Note as of the date first written above.

 

EXELIXIS INC.

By:    /s/ Frank Karbe

Name: 

  Frank Karbe

Title: 

  EVP & CFO

 

40

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24B-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

EXHIBIT A-3

FORM OF NOTE

PROMISSORY NOTE

June 4, 2008

FOR VALUE RECEIVED, EXELIXIS, INC., a Delaware corporation (the “Maker”), by
means of this Promissory Note (this “Note”), hereby unconditionally promises to
pay to Deerfield Partners, L.P. (the “Payee”), a principal amount equal to the
lesser of (a) $10,900,000 and (b) the aggregate amount of Disbursements
allocated to the Payee pursuant to Section 2.2 of the Facility Agreement (as
defined below), as such principal amount is increased pursuant to the Facility
Agreement, in lawful money of the United States of America and in immediately
available funds, on the dates provided in the Facility Agreement.

This Note is a “Note” referred to in the Facility Agreement dated as of June 4,
2008 among the Maker, the Payee and the other parties thereto (as modified and
supplemented and in effect from time to time, the “Facility Agreement”), with
respect to the Loan made by the Payee thereunder. Capitalized terms used herein
and not expressly defined in this Note shall have the respective meanings
assigned to them in the Facility Agreement.

This Note shall bear interest on the principal amount hereof, as such principal
amount may be increased or decreased, at the rates and pursuant to the
provisions set forth in the Facility Agreement.

The Maker shall make all payments to the Payee of interest and principal under
this Note in the manner provided in and otherwise in accordance with the
Facility Agreement. The outstanding principal amount of this Note shall be due
and payable in full on the Final Payment Date.

If default is made in the punctual payment of principal or any other amount
under this Note in accordance with the Facility Agreement, or if any other Event
of Default has occurred, this Note shall, at the Payee’s option exercised at any
time upon or after the occurrence of any such payment default or other Event of
Default and in accordance with the applicable provisions of the Facility
Agreement, become immediately due and payable.

All payments of any kind due to the Payee from the Maker pursuant to this Note
shall be made in the full face amount thereof. All such payments will be free
and clear of, and without deduction or withholding for, any present or future
taxes. The Maker shall pay all and any costs (administrative or otherwise)
imposed by banks, clearing houses, or any other financial institution, in
connection with making any payments hereunder, except for any costs imposed by
the Payee’s banking institutions.

 

41

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24B-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

The Maker shall pay all costs of collection, including, without limitation, all
reasonable, documented legal expenses and attorneys’ fees, paid or incurred by
the Payee in collecting and enforcing this Note.

The Maker and every endorser of this Note, or the obligations represented
hereby, expressly waives presentment, protest, demand, notice of dishonor or
default, and notice of any kind with respect to this Note and the Facility
Agreement or the performance of the obligations under this Note and/or the
Facility Agreement. No renewal or extension of this Note or the Facility
Agreement, no release of any Person primarily or secondarily liable on this Note
or the Facility Agreement, including the Maker and any endorser, no delay in the
enforcement of payment of this Note or the Facility Agreement, and no delay or
omission in exercising any right or power under this Note or the Facility
Agreement shall affect the liability of the Maker or any endorser of this Note.

No delay or omission by the Payee in exercising any power or right hereunder
shall impair such right or power or be construed to be a waiver of any default,
nor shall any single or partial exercise of any power or right hereunder
preclude the full exercise thereof or the exercise of any other power or right.
The provisions of this Note may be waived or amended only in a writing signed by
the Maker and the Payee. This Note may be prepaid in whole or in part without
premium or penalty, including in shares of Common Stock in accordance with the
provisions of the Facility Agreement.

THIS NOTE, AND ANY RIGHTS OF THE PAYEE ARISING OUT OF OR RELATING TO THIS NOTE,
MAY, AT THE OPTION OF THE PAYEE, BE ENFORCED BY THE PAYEE IN THE COURTS OF THE
UNITED STATES OF AMERICA LOCATED IN THE SOUTHERN DISTRICT OF THE STATE OF NEW
YORK OR IN ANY OTHER COURTS HAVING JURISDICTION. FOR THE BENEFIT OF THE PAYEE,
THE MAKER HEREBY IRREVOCABLY AGREES THAT ANY LEGAL ACTION, SUIT OR OTHER
PROCEEDING ARISING OUT OF OR RELATING TO THIS NOTE MAY BE BROUGHT IN THE COURTS
OF THE STATE OF NEW YORK OR OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN
DISTRICT OF NEW YORK, AND HEREBY CONSENTS THAT PERSONAL SERVICE OF SUMMONS OR
OTHER LEGAL PROCESS MAY BE MADE AS SET FORTH IN SECTION 6.4 OF THE FACILITY
AGREEMENT, WHICH SERVICE THE MAKER AGREES SHALL BE SUFFICIENT AND VALID. THE
MAKER HEREBY WAIVES ANY AND ALL RIGHTS TO DEMAND A TRIAL BY JURY IN ANY ACTION,
SUIT OR OTHER PROCEEDING ARISING OUT OF OR RELATING TO THIS NOTE OR THE
TRANSACTIONS CONTEMPLATED BY THIS NOTE.

This Note shall be governed by, and construed in accordance with, the laws of
the State of New York applicable to contracts made and to be performed in such
State, without giving effect to the conflicts of laws principles thereof other
than Sections 5-1401 and 5-1402 of the General Obligations Law of the State of
New York.

 

42

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24B-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

Whenever this Note is held by a noteholder that is not a “United States person”
within the meaning of Section 7701(a)(30) of the Internal Revenue Code of 1986,
as amended (the “Code”), then it is the intention of the Maker and such
noteholder that (x) all interest accrued and paid on this Note will qualify for
exemption from United States withholding tax as “portfolio interest” because
this Note is an obligation which is in “registered form” within the meaning of
Sections 871(h)(2)(B) and 881(c)(2)(B) of the Code and the applicable Treasury
Regulations promulgated thereunder, and (y) as such, all interest accrued and
paid on this Note will be exempt from United States information reporting under
Sections 6041 and 6049 of the Code and United States backup withholding under
Section 3406 of the Code. The Maker and the Payee shall cooperate with one
another, and execute and file such forms or other documents, or do or refrain
from doing such other acts, as may be required, to secure such exemptions from
United States withholding tax, information reporting, and backup withholding. In
furtherance of the foregoing, any transferee or assignee noteholder that is not
a United States person shall represent, warrant and covenant to the Maker that
(i) such noteholder is not, and will not be as long as any amounts due under
this Note have not been paid in full, a “United States person,” within the
meaning of Section 7701(a)(30) of the Code; (ii) such noteholder is not, and
will not be as long as any amounts due under this Note have not been paid in
full, a person described in Section 881(c)(3) of the Code; (iii) on or prior to
the date of transfer or assignment (and on or prior to the date the form
provided pursuant to this clause (iii) is no longer valid) until all amounts due
under this Note have been paid in full, such noteholder shall provide the Maker
with a properly executed U.S. Internal Revenue Service (“IRS”) Form W-8BEN,
Certificate of Foreign Status of Beneficial Owner for United States Tax
Withholding (or any successor form prescribed by the IRS), certifying as to such
noteholder’s status for purposes of determining exemption from United States
withholding tax, information reporting and backup withholding with respect to
all payments to be made to such noteholder hereunder; (iv) if an event occurs
that would require a change in the exempt status of such noteholder or any of
the other information provided on the most recent IRS Form W-8BEN (or successor
form) previously submitted by such noteholder to the Maker, such noteholder will
so inform the Maker in writing (or by submitting to the Maker a new IRS Form
W-8BEN or successor form) within 30 days after the occurrence of such event; and
(v) such noteholder will not assign or otherwise transfer this Note or any of
its rights hereunder except in accordance with the provisions hereof.

In order to qualify as a “registered note” for purposes of the Code, transfer of
this Note may be effected only by (i) surrender of this Note to the Maker and
the re-issuance of this Note to the transferee, or the Maker’s issuance to the
Payee of a new note in the same form as this Note but with the transferee
denoted as the Payee, or (ii) the recording of the identity of the transferee by
the Affiliate of the Payee that is maintaining a record ownership register of
this Note as agent to, and on behalf of, the Maker. Such Affiliate in its
capacity as such agent shall notify the Maker in writing immediately upon any
change in such identity. The terms and conditions of this Note shall be binding
upon and inure to the benefit of the Maker and the Payee and their permitted
assigns; provided, however, that if any such assignment (whether by operation of
law, by way of transfer or participation, or otherwise) is to any noteholder
that is not a “United States person” within the meaning of Section 7701(a)(30)
of the Code, then such

 

43

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24B-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

noteholder shall submit to the Maker on or before the date of such assignment an
IRS Form W-8BEN (or any successor form) certifying as to such noteholder’s
status for purposes of determining exemption from United States withholding tax,
information reporting and backup withholding with respect to all payments to be
made to such noteholder under the new note (or other instrument). Any attempted
transfer in violation of the relevant provisions of this Note shall be void and
of no force and effect. Until there has been a valid transfer of this Note and
of all of the rights hereunder by the Payee in accordance with this Note, the
Maker shall deem and treat the Payee as the absolute beneficial owner and holder
of this Note and of all of the rights hereunder for all purposes (including,
without limitation, for the purpose of receiving all payments to be made under
this Note).

It is the intention of the Maker and the Payee that this Note is to be a
registered instrument and not a bearer instrument and the provisions of this
Note are to be interpreted accordingly. This Note is intended to be registered
as to both principal and interest and all payments hereunder shall be made to
the named Payee or, in the event of a transfer pursuant to the Facility
Agreement and this Note, to the transferee identified in the record of ownership
of this Note maintained by the Payee on behalf of the Maker. Transfer of this
Note may not be effected except in accordance with the provisions hereof.

IN WITNESS WHEREOF, an authorized representative of the Maker has executed this
Note as of the date first written above.

 

EXELIXIS, INC. By:    /s/ Frank Karbe

Name: 

  Frank Karbe

Title: 

  EVP & CFO

 

44

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24B-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

EXHIBIT A-4

FORM OF NOTE

PROMISSORY NOTE

June 4, 2008

FOR VALUE RECEIVED, EXELIXIS, INC., a Delaware corporation (the “Maker”), by
means of this Promissory Note (this “Note”), hereby unconditionally promises to
pay to Deerfield International Limited (the “Payee”), a principal amount equal
to the lesser of (a) $19,100,000 and (b) the aggregate amount of Disbursements
allocated to the Payee pursuant to Section 2.2 of the Facility Agreement (as
defined below), as such principal amount is increased under the Facility
Agreement, in lawful money of the United States of America and in immediately
available funds, on the dates provided in the Facility Agreement.

This Note is a “Note” referred to in the Facility Agreement dated as of June 4,
2008 among the Maker, the Payee and the other parties thereto (as modified and
supplemented and in effect from time to time, the “Facility Agreement”), with
respect to the Loan made by the Payee thereunder. Capitalized terms used herein
and not expressly defined in this Note shall have the respective meanings
assigned to them in the Facility Agreement.

This Note shall bear interest on the principal amount hereof, as such principal
amount may be increased or decreased, at the rates and pursuant to the
provisions set forth in the Facility Agreement.

The Maker shall make all payments to the Payee of interest and principal under
this Note in the manner provided in and otherwise in accordance with the
Facility Agreement. The outstanding principal amount of this Note shall be due
and payable in full on the Final Payment Date.

If default is made in the punctual payment of principal or any other amount
under this Note in accordance with the Facility Agreement, or if any other Event
of Default has occurred, this Note shall, at the Payee’s option exercised at any
time upon or after the occurrence of any such payment default or other Event of
Default and in accordance with the applicable provisions of the Facility
Agreement, become immediately due and payable.

All payments of any kind due to the Payee from the Maker pursuant to this Note
shall be made in the full face amount thereof. All such payments will be free
and clear of, and without deduction or withholding for, any present or future
taxes. The Maker shall pay all and any costs (administrative or otherwise)
imposed by banks, clearing houses, or any other financial institution, in
connection with making any payments hereunder, except for any costs imposed by
the Payee’s banking institutions.

 

45

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24B-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

The Maker shall pay all costs of collection, including, without limitation, all
reasonable, documented legal expenses and attorneys’ fees, paid or incurred by
the Payee in collecting and enforcing this Note.

The Maker and every endorser of this Note, or the obligations represented
hereby, expressly waives presentment, protest, demand, notice of dishonor or
default, and notice of any kind with respect to this Note and the Facility
Agreement or the performance of the obligations under this Note and/or the
Facility Agreement. No renewal or extension of this Note or the Facility
Agreement, no release of any Person primarily or secondarily liable on this Note
or the Facility Agreement, including the Maker and any endorser, no delay in the
enforcement of payment of this Note or the Facility Agreement, and no delay or
omission in exercising any right or power under this Note or the Facility
Agreement shall affect the liability of the Maker or any endorser of this Note.

No delay or omission by the Payee in exercising any power or right hereunder
shall impair such right or power or be construed to be a waiver of any default,
nor shall any single or partial exercise of any power or right hereunder
preclude the full exercise thereof or the exercise of any other power or right.
The provisions of this Note may be waived or amended only in a writing signed by
the Maker and the Payee. This Note may be prepaid in whole or in part without
premium or penalty, including in shares of Common Stock in accordance with the
provisions of the Facility Agreement. .

THIS NOTE, AND ANY RIGHTS OF THE PAYEE ARISING OUT OF OR RELATING TO THIS NOTE,
MAY, AT THE OPTION OF THE PAYEE, BE ENFORCED BY THE PAYEE IN THE COURTS OF THE
UNITED STATES OF AMERICA LOCATED IN THE SOUTHERN DISTRICT OF THE STATE OF NEW
YORK OR IN ANY OTHER COURTS HAVING JURISDICTION. FOR THE BENEFIT OF THE PAYEE,
THE MAKER HEREBY IRREVOCABLY AGREES THAT ANY LEGAL ACTION, SUIT OR OTHER
PROCEEDING ARISING OUT OF OR RELATING TO THIS NOTE MAY BE BROUGHT IN THE COURTS
OF THE STATE OF NEW YORK OR OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN
DISTRICT OF NEW YORK, AND HEREBY CONSENTS THAT PERSONAL SERVICE OF SUMMONS OR
OTHER LEGAL PROCESS MAY BE MADE AS SET FORTH IN SECTION 6.4 OF THE FACILITY
AGREEMENT, WHICH SERVICE THE MAKER AGREES SHALL BE SUFFICIENT AND VALID. THE
MAKER HEREBY WAIVES ANY AND ALL RIGHTS TO DEMAND A TRIAL BY JURY IN ANY ACTION,
SUIT OR OTHER PROCEEDING ARISING OUT OF OR RELATING TO THIS NOTE OR THE
TRANSACTIONS CONTEMPLATED BY THIS NOTE.

This Note shall be governed by, and construed in accordance with, the laws of
the State of New York applicable to contracts made and to be performed in such
State, without giving effect to the conflicts of laws principles thereof other
than Sections 5-1401 and 5-1402 of the General Obligations Law of the State of
New York.

 

46

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24B-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

Whenever this Note is held by a noteholder that is not a “United States person”
within the meaning of Section 7701(a)(30) of the Internal Revenue Code of 1986,
as amended (the “Code”), then it is the intention of the Maker and such
noteholder that (x) all interest accrued and paid on this Note will qualify for
exemption from United States withholding tax as “portfolio interest” because
this Note is an obligation which is in “registered form” within the meaning of
Sections 871(h)(2)(B) and 881(c)(2)(B) of the Code and the applicable Treasury
Regulations promulgated thereunder, and (y) as such, all interest accrued and
paid on this Note will be exempt from United States information reporting under
Sections 6041 and 6049 of the Code and United States backup withholding under
Section 3406 of the Code. The Maker and the Payee shall cooperate with one
another, and execute and file such forms or other documents, or do or refrain
from doing such other acts, as may be required, to secure such exemptions from
United States withholding tax, information reporting, and backup withholding. In
furtherance of the foregoing, any transferee or assignee noteholder that is not
a United States person shall represent, warrant and covenant to the Maker that
(i) such noteholder is not, and will not be as long as any amounts due under
this Note have not been paid in full, a “United States person,” within the
meaning of Section 7701(a)(30) of the Code; (ii) such noteholder is not, and
will not be as long as any amounts due under this Note have not been paid in
full, a person described in Section 881(c)(3) of the Code; (iii) on or prior to
the date of transfer or assignment (and on or prior to the date the form
provided pursuant to this clause (iii) is no longer valid) until all amounts due
under this Note have been paid in full, such noteholder shall provide the Maker
with a properly executed U.S. Internal Revenue Service (“IRS”) Form W-8BEN,
Certificate of Foreign Status of Beneficial Owner for United States Tax
Withholding (or any successor form prescribed by the IRS), certifying as to such
noteholder’s status for purposes of determining exemption from United States
withholding tax, information reporting and backup withholding with respect to
all payments to be made to such noteholder hereunder; (iv) if an event occurs
that would require a change in the exempt status of such noteholder or any of
the other information provided on the most recent IRS Form W-8BEN (or successor
form) previously submitted by such noteholder to the Maker, such noteholder will
so inform the Maker in writing (or by submitting to the Maker a new IRS Form
W-8BEN or successor form) within 30 days after the occurrence of such event; and
(v) such noteholder will not assign or otherwise transfer this Note or any of
its rights hereunder except in accordance with the provisions hereof.

In order to qualify as a “registered note” for purposes of the Code, transfer of
this Note may be effected only by (i) surrender of this Note to the Maker and
the re-issuance of this Note to the transferee, or the Maker’s issuance to the
Payee of a new note in the same form as this Note but with the transferee
denoted as the Payee, or (ii) the recording of the identity of the transferee by
the Affiliate of the Payee that is maintaining a record ownership register of
this Note as agent to, and on behalf of, the Maker. Such Affiliate in its
capacity as such agent shall notify the Maker in writing immediately upon any
change in such identity. The terms and conditions of this Note shall be binding
upon and inure to the benefit of the Maker and the Payee and their permitted
assigns; provided, however, that if any such assignment (whether by operation of
law, by way of transfer or participation, or otherwise) is to any noteholder
that is not a “United States person” within the meaning of Section 7701(a)(30)
of the Code, then such

 

47

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24B-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

noteholder shall submit to the Maker on or before the date of such assignment an
IRS Form W-8BEN (or any successor form) certifying as to such noteholder’s
status for purposes of determining exemption from United States withholding tax,
information reporting and backup withholding with respect to all payments to be
made to such noteholder under the new note (or other instrument). Any attempted
transfer in violation of the relevant provisions of this Note shall be void and
of no force and effect. Until there has been a valid transfer of this Note and
of all of the rights hereunder by the Payee in accordance with this Note, the
Maker shall deem and treat the Payee as the absolute beneficial owner and holder
of this Note and of all of the rights hereunder for all purposes (including,
without limitation, for the purpose of receiving all payments to be made under
this Note).

It is the intention of the Maker and the Payee that this Note is to be a
registered instrument and not a bearer instrument and the provisions of this
Note are to be interpreted accordingly. This Note is intended to be registered
as to both principal and interest and all payments hereunder shall be made to
the named Payee or, in the event of a transfer pursuant to the Facility
Agreement and this Note, to the transferee identified in the record of ownership
of this Note maintained by the Payee on behalf of the Maker. Transfer of this
Note may not be effected except in accordance with the provisions hereof.

IN WITNESS WHEREOF, an authorized representative of the Maker has executed this
Note as of the date first written above.

 

EXELIXIS, INC. By:    /s/ Frank Karbe

Name: 

  Frank Karbe

Title: 

  EVP & CFO

 

48

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24B-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

EXHIBIT B

PERMITTED LIENS

 

    

Juris.

  

Secured Party

   File No.    Date of
Filing   

Type of Filing/Comments

1    DE   

General Electric Capital
Corporation

401 Merritt Seven, 2nd Floor,
Norwalk, CT 06856

   10983788

61345586

   8/17/01

4/21/06

  

Equipment lease

Continuation

2    DE   

General Electric Capital
Corporation

401 Merritt Seven, 2nd Floor,
Norwalk, CT 06856

   10983796

61345602

   8/17/01

4/21/06

  

Equipment lease

Continuation

3    DE   

General Electric Capital
Corporation

401 Merritt Seven, Suite 23,
Norwalk, CT 06851

   11187272

40470528

40478661

63035367

   9/19/01

2/20/04

2/20/04

8/31/06

  

Equipment lease

Amendment – delete equipment

Amendment – add equipment

Continuation

4    DE   

General Electric Capital
Corporation

401 Merritt Seven, Suite 23,
Norwalk, CT 06856

   40354235    2/10/04    Equipment lease 5    DE   

General Electric Capital
Corporation

401 Merritt Seven, Suite 23,
Norwalk, CT 06856

   40363947    2/10/04    Equipment lease 6    DE   

General Electric Capital
Corporation

401 Merritt Seven, Suite 23,
Norwalk, CT 06856

   40492209    2/23/04    Equipment lease

 

49

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24B-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

7    DE   

General Electric Capital
Corporation

PO Box 414, W-490, Milwaukee,
WI 53201

   42516096    8/30/04    Equipment lease 8    DE   

Silicon Valley Bank

3003 Tasman Drive, Santa Clara,
CA 95054

   43621499

80204527

   12/22/04

1/16/08

  

Accounts

Amendment – restated collateral description

9    DE   

CIT Communications Finance
Corporation

1 CIT Drive, Livingston, NJ 07039

   60969600    3/22/06    Equipment lease

 

50

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24B-2 of the Securities Exchange Act of 1934, as
amended.